Exhibit 10.5

87 CAMBRIDGEPARK DRIVE

CAMBRIDGE, MASSACHUSETTS

LEASE SUMMARY SHEET

 

Execution Date:    July 11, 2014. Tenant:    Dicerna Pharmaceuticals, Inc., a
Delaware corporation Tenant’s Mailing Address Prior to Occupancy:   

480 Arsenal Street, Bldg. 1, Suite 120

Watertown, MA 02472

Attn: Jim Weissman

Landlord:    King 87 CPD LLC, a Delaware limited liability company Building:   
87 CambridgePark Drive, Cambridge, Massachusetts. The Building consists of
approximately 63,809 rentable square feet. The land on which the Building is
located (the “Land”) is more particularly described in Exhibit 2 attached hereto
and made a part hereof (such land, together with the Building, are hereinafter
collectively referred to as the “Property”). Premises:    Approximately 37,186
rentable square feet of space in the Building, consisting of (i) the entire
second floor of the Building containing approximately 37,084 rentable square
feet of space and (ii) a portion of the first floor of the Building containing
approximately 102 rentable square feet of space, which two areas are shown as
hatched, highlighted or outlined on the plan attached hereto as Exhibit 1 and
made a part hereof (the “Lease Plan”). Landlord and Tenant stipulate and agree
that the Rentable Square Footage of the Building and the Rentable Square Footage
of the Premises are correct and shall not be remeasured. Term Commencement Date:
   The later to occur of (i) December 1, 2014, or (ii) the date on which
Landlord’s Work is Substantially Complete (as those terms are defined in Exhibit
3). Rent Commencement Date:    The Term Commencement Date. Expiration Date:   
The date that is Six (6) years after the last day of the calendar month in which
the Term Commencement Date occurs. Extension Term:    Subject to Section 1.2
below, one (1) extension term of five (5) years

 

1



--------------------------------------------------------------------------------

Landlord’s Contribution:    None Permitted Uses:    Subject to Legal
Requirements, general office, research, development and laboratory use, and
other ancillary uses related to the foregoing. Base Rent:   

 

Rent Year1

   Number of Months    Annual Rate Per
Square Foot      Annual Base
Rent      Monthly Base
Rent  

Months 1-12:

   12    $ 40.00       $ 1,487,440.00       $ 123,953.33   

Months 13-24:

   12    $ 41.20       $ 1,532,063.20       $ 127,671.93   

Months 25-36:

   12    $ 42.44       $ 1,578,173.84       $ 131,514.49   

Months 37-48:

   12    $ 43.71       $ 1,625,400.06       $ 135,450.01   

Months 49-60:

   12    $ 45.02       $ 1,674,113.72       $ 139,509.48   

Months 61-72:

   12    $ 46.37       $ 1,724,314.82       $ 143,692.90   

 

Operating Costs and Taxes:    See Sections 5.2 and 5.3 Tenant’s Share:    A
fraction, the numerator of which is the number of rentable square feet in the
Premises and the denominator of which is the number of rentable square feet in
the Building. As of the Execution Date, Tenant’s Share is 58.28% Security
Deposit/Letter of Credit:    $1,115,550.00 (i.e., an amount equal to nine (9)
months’ Base Rent), subject to reduction as provided in Section 7 below.
Guarantor:    None.

 

1  For the purposes of this Lease, the first “Rent Year” shall be defined as the
period commencing as of the Commencement Date and ending on the last day of the
month in which the first (1st) anniversary of the Commencement Date occurs (and
Annual Base Rent for such Rent Year shall be equitably prorated); provided,
however, that if the Commencement Date occurs on the first day of a calendar
month, then the first Rent Year shall expire on the day immediately preceding
the first (1st) anniversary of the Commencement Date. Thereafter, “Rent Year”
shall be defined as any subsequent twelve (12) month period during the term of
this Lease.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

     1  

1.1

  

Lease Grant

     1  

1.2

  

Extension Terms

     1  

1.3

  

Appurtenant Rights

     2  

1.4

  

Tenant’s Access

     4  

1.5

  

No recording // Notice of Lease

     4  

1.6

  

Exclusions

     4  

2.      RIGHTS RESERVED TO LANDLORD

     5  

2.1

  

Additions and Alterations

     5  

2.2

  

Additions to the Property

     5  

2.3

  

Name and Address of Building

     6  

2.4

  

Landlord’s Access

     6  

2.5

  

Pipes, Ducts and Conduits

     7  

2.6

  

Minimize Interference

     7  

3.      CONDITION OF PREMISES; CONSTRUCTION

     7  

3.1

  

Condition of Premises

     7  

3.2

  

Landlord’s Work

     7  

3.3

  

Punchlist Items

     8  

4.      USE OF PREMISES

     8  

4.1

  

Permitted Uses

     8  

4.2

  

Prohibited Uses

     8  

4.3

  

Transportation of Animals

     9  

4.4

  

Chemical Safety Program

     9  

4.5

  

Parking and Traffic Demand Management Plan

     9  

4.6

  

Vivarium

     10  

5.      RENT; ADDITIONAL RENT

     10  

5.1

  

Base Rent

     10  

5.2

  

Operating Costs

     10  

5.3

  

Taxes

     13  

5.4

  

Late Payments

     14  

5.5

  

No Offset; Independent Covenants; Waiver

     15  

5.6

  

Survival

     15  

6.      INTENTIONALLY DELETED

     16  

7.      LETTER OF CREDIT

     16  

7.1

  

Amount

     16  

7.2

  

Application of Proceeds of Letter of Credit

     17  

7.3

  

Transfer of Letter of Credit

     17  

7.4

  

Cash Proceeds of Letter of Credit

     17  

7.5

  

Return of Security Deposit or Letter of Credit

     17  

8.      INTENTIONALLY OMITTED

     17  

9.      UTILITIES, LANDLORD’S SERVICES

     17  

9.1

  

Electricity

     17  

9.2

  

Water

     18  

9.3

  

Gas

     18  

9.4

  

Other Utilities

     18  

9.5

  

Interruption or Curtailment of Utilities

     18  

9.6

  

Landlord’s Services

     19  

 

i



--------------------------------------------------------------------------------

10.    MAINTENANCE AND REPAIRS

     19  

10.1

  

Maintenance and Repairs by Tenant

     19  

10.2

  

Maintenance and Repairs by Landlord

     19  

10.3

  

Accidents to Sanitary and Other Systems

     20  

10.4

  

Floor Load—Heavy Equipment

     20  

10.5

  

Premises Cleaning

     20  

10.6

  

Pest Control

     20  

11.    ALTERATIONS AND IMPROVEMENTS BY TENANT

     21  

11.1

  

Landlord’s Consent Required

     21  

11.2

  

After-Hours

     21  

11.3

  

Harmonious Relations

     22  

11.4

  

Liens

     22  

11.5

  

General Requirements

     22  

12.    SIGNAGE

     22  

12.1

  

Restrictions

     22  

12.2

  

Building Directory

     23  

13.    ASSIGNMENT, MORTGAGING AND SUBLETTING

     23  

13.1

  

Landlord’s Consent Required

     23  

13.2

  

Landlord’s Recapture Right

     23  

13.3

  

Standard of Consent to Transfer

     24  

13.4

  

Listing Confers no Rights

     24  

13.5

  

Profits In Connection with Transfers

     24  

13.6

  

Prohibited Transfers

     24  

13.7

  

Exceptions to Requirement for Consent

     24  

14.    INSURANCE; INDEMNIFICATION; EXCULPATION

     25  

14.1

  

Tenant’s Insurance

     25  

14.2

  

Indemnification

     26  

14.3

  

Property of Tenant

     26  

14.4

  

Limitation of Landlord’s Liability for Damage or Injury

     27  

14.5

  

Waiver of Subrogation; Mutual Release

     27  

14.6

  

Tenant’s Acts—Effect on Insurance

     27  

14.7

  

Radioactive Materials

     28  

15.    CASUALTY; TAKING

     28  

15.1

  

Damage

     28  

15.2

  

Termination Rights

     29  

15.3

  

[Intentionally Omitted.]

     29  

15.4

  

Disposition of Awards

     29  

16.    ESTOPPEL CERTIFICATE

     30  

17.    HAZARDOUS MATERIALS

     30  

17.1

  

Prohibition

     30  

17.2

  

Environmental Laws

     30  

17.3

  

Hazardous Material Defined

     31  

17.4

  

Testing

     31  

17.5

  

Indemnity; Remediation

     31  

17.6

  

Disclosures

     33  

17.7

  

Removal

     33  

 

ii



--------------------------------------------------------------------------------

18.    RULES AND REGULATIONS

     33  

18.1

  

Rules and Regulations

     33  

18.2

  

Energy Conservation

     33  

18.3

  

Recycling

     34  

19.    LAWS AND PERMITS

     34  

19.1

  

Legal Requirements

     34  

20.    DEFAULT

     35  

20.1

  

Events of Default

     35  

20.2

  

Remedies

     36  

20.3

  

Damages—Termination

     37  

20.4

  

Landlord’s Self-Help; Fees and Expenses

     38  

20.5

  

Waiver of Redemption, Statutory Notice and Grace Periods

     38  

20.6

  

Landlord’s Remedies Not Exclusive

     38  

20.7

  

No Waiver

     38  

20.8

  

Restrictions on Tenant’s Rights

     39  

20.9

  

Landlord Default

     39  

21.    SURRENDER; ABANDONED PROPERTY; HOLD-OVER

     39  

21.1

  

Surrender

     39  

21.2

  

Abandoned Property

     41  

21.3

  

Holdover

     41  

21.4

  

Warranties

     41  

22.    MORTGAGEE RIGHTS

     41  

22.1

  

Subordination

     41  

22.2

  

Notices

     41  

22.3

  

Mortgagee Consent

     42  

22.4

  

Mortgagee Liability

     42  

23.    QUIET ENJOYMENT

     42  

24.    NOTICES

     42  

25.    MISCELLANEOUS

     43  

25.1

  

Separability

     43  

25.2

  

Captions

     43  

25.3

  

Broker

     43  

25.4

  

Entire Agreement

     43  

25.5

  

Governing Law

     44  

25.6

  

Representation of Authority

     44  

25.7

  

Expenses Incurred by Landlord Upon Tenant Requests

     44  

25.8

  

Survival

     44  

25.9

  

Limitation of Liability

     44  

25.10

  

Binding Effect

     44  

25.11

  

Landlord Obligations upon Transfer

     44  

25.12

  

No Grant of Interest

     45  

25.13

  

Financial Information

     45  

25.14

  

OFAC Certificate and Indemnity

     45  

25.15

  

Confidentiality

     45  

25.16

  

Right of First Offer

     46  

 

iii



--------------------------------------------------------------------------------

EXHIBIT 1    LEASE PLAN EXHIBIT 2    LEGAL DESCRIPTION EXHIBIT 3    LANDLORD’S
WORK EXHIBIT 3A    PRELIMINARY PLANS EXHIBIT 3B    BASE BUILDING WORK EXHIBIT 3C
   TENANT’S EQUIPMENT EXHIBIT 4    ROOFTOP PREMISES EXHIBIT 5    FORM OF LETTER
OF CREDIT EXHIBIT 6    LANDLORD’S SERVICES EXHIBIT 7    TENANT’S HAZARDOUS
MATERIALS EXHIBIT 8    RULES AND REGULATIONS EXHIBIT 9    TENANT WORK INSURANCE
SCHEDULE EXHIBIT 10    FORM OF SNDA

 

iv



--------------------------------------------------------------------------------

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

 

1. LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1.1 Lease Grant. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises upon and subject to terms and conditions of this Lease,
for a term of years commencing on the Term Commencement Date and, unless earlier
terminated or extended pursuant to the terms hereof, ending on the Expiration
Date (the “Initial Term”; the Initial Term and any duly exercised Extension
Terms are hereinafter collectively referred to as the “Term”).

1.2 Extension Terms.

(a) Provided that the following conditions, which may be waived by Landlord in
its sole discretion, are satisfied (i) Tenant, an Affiliated Entity (hereinafter
defined) and/or a Successor (hereinafter defined) are then occupying at least
sixty percent (60%) of the Premises; and (ii) no Event of Default then exists
(1) as of the date of the Extension Notice (hereinafter defined), and (2) at the
commencement of the applicable Extension Term (hereinafter defined), Tenant
shall have the option to extend the Term for one (1) additional term of five 5)
years “Extension Term”), commencing as of the expiration of the Initial Term.
Tenant must exercise such option to extend, if at all, by giving Landlord
written notice (the “Extension Notice”) on or before the date that is nine
(9) months’ prior to the expiration of the then-current term of this Lease, time
being of the essence. Upon the timely giving of such notice, the Term shall be
deemed extended upon all of the terms and conditions of this Lease, except that
Base Rent during the Extension Term shall be calculated in accordance with this
Section 1.2, Landlord shall have no obligation to construct or renovate the
Premises and Tenant shall have no further right to extend the Term. If Tenant
fails to give timely notice, as aforesaid, Tenant shall have no further right to
extend the Term. Notwithstanding the fact that Tenant’s proper and timely
exercise of such option to extend the Term shall be self executing, the parties
shall promptly execute a lease amendment reflecting such Extension Term after
Tenant exercises such option. The execution of such lease amendment shall not be
deemed to waive any of the conditions to Tenant’s exercise of its rights under
this Section 1.2.

(b) The Base Rent during the Extension Term (the “Extension Term Base Rent”)
shall be determined in accordance with the process described hereafter.
Extension Term Base Rent shall be the fair market rental value of the Premises
then demised to Tenant as of the commencement of the Extension Term as
determined in accordance with the process described below, for renewals of
combination laboratory and office space in the vicinity of equivalent quality,
size, utility and location, with the length of the Extension Term, the credit
standing of Tenant and all other relevant factors to be taken into account.
Within thirty (30) days after receipt of the Extension Notice, Landlord shall
deliver to Tenant written notice of its determination of the Extension Term Base
Rent for the Extension Term. Tenant shall, within thirty (30) days after receipt
of such notice, notify Landlord in writing whether Tenant accepts or rejects
Landlord’s determination of the Extension Term Base Rent (“Tenant’s Response
Notice”). If Tenant fails timely to deliver Tenant’s Response Notice, Landlord’s
determination of the Extension Term Base Rent shall be binding on Tenant.

 

PAGE 1



--------------------------------------------------------------------------------

(c) If and only if Tenant’s Response Notice is timely delivered to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term Base Rent and desires to submit the matter to arbitration, then the
Extension Term Base Rent shall be determined in accordance with the procedure
set forth in this Section 1.2(c). In such event, within ten (10) days after
receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire to
submit the determination of the Extension Term Base Rent to arbitration, Tenant
and Landlord shall each notify the other, in writing, of their respective
selections of an appraiser (respectively, “Landlord’s Appraiser” and “Tenant’s
Appraiser”). Landlord’s Appraiser and Tenant’s Appraiser shall then jointly
select a third appraiser (the “Third Appraiser”) within ten (10) days of their
appointment. All of the appraisers selected shall be individuals with at least
five (5) consecutive years’ commercial appraisal experience in the area in which
the Premises are located, shall be members of the Appraisal Institute (M.A.I.),
and, in the case of the Third Appraiser, shall not have acted in any capacity
for either Landlord or Tenant within five (5) years of his or her selection. The
three appraisers shall determine the Extension Term Base Rent in accordance with
the requirements and criteria set forth in Section 1.2(b) above, employing the
method commonly known as “Baseball Arbitration”, whereby Landlord’s Appraiser
and Tenant’s Appraiser each sets forth its determination of the Extension Term
Base Rent as defined above, and the Third Appraiser must select one or the other
(it being understood that the Third Appraiser shall be expressly prohibited from
selecting a compromise figure). Landlord’s Appraiser and Tenant’s Appraiser
shall deliver their determinations of the Extension Term Base Rent to the Third
Appraiser within five (5) days of the appointment of the Third Appraiser and the
Third Appraiser shall render his or her decision within ten (10) days after
receipt of both of the other two determinations of the Extension Term Base Rent.
The Third Appraiser’s decision shall be binding on both Landlord and Tenant.
Each party shall bear the cost of its own appraiser and the cost of the Third
Appraiser shall be paid by the party whose determination is not selected.

1.3 Appurtenant Rights.

(a) Common Areas. Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto, the following
areas (such areas are hereinafter referred to as the “Common Areas”): (i) the
common loading docks, hallways, lobby, and elevator of the Building serving the
Premises, (ii) the common lavatories located on the floor(s) on which the
Premises are located, (iii) common walkways and driveways necessary for access
to the Building, and (iv) other areas and facilities designated by Landlord from
time to time for the common use of tenants of the Building; and no other
appurtenant rights or easements.

(b) Parking. During the Term, Landlord shall, subject to the terms hereof, make
available up to sixty-six (66) parking spaces for Tenant’s use in the parking
areas serving the Building. The number of parking spaces in the parking areas
reserved for Tenant, as modified pursuant to this Lease or as otherwise
permitted by Landlord, are hereinafter referred to as the “Parking Spaces.” The
Tenant and Landlord shall work together to put in place a plan (the “Parking
Plan”) for the Parking Spaces prior to the Term Commencement Date which such
Parking Plan shall include operating procedures and management of visitor
parking. Tenant shall have no right to hypothecate or encumber the Parking
Spaces, and shall not sublet, assign, or otherwise transfer the Parking Spaces
other than to employees of Tenant occupying the Premises or to a

 

PAGE 2



--------------------------------------------------------------------------------

Successor (hereinafter defined), an Affiliated Entity (hereinafter defined) or a
transferee pursuant to an approved Transfer under Section 13 of this Lease.
Subject to Landlord’s right to reserve parking for other tenants of the Building
and the Parking Plan, said Parking Spaces will be on an unassigned, non-reserved
basis, and shall be subject to such reasonable rules and regulations as may be
in effect for the use of the parking areas from time to time. Reserved and
handicap parking spaces must be honored. Notwithstanding anything to the
contrary contained herein, Landlord shall have the right, in connection with any
redevelopment of the Property upon at least three (3) months’ written notice to
Tenant, temporarily to relocate all or any portion of the Parking Spaces in to
other parking areas owned, controlled or leased by Landlord in the vicinity of
the Property. Landlord shall use commercially reasonable efforts to minimize the
period of any such relocation.

(c) Rooftop Premises. During the Term, Tenant shall have the right to use a
portion of the rooftop of the Building shown as “Dicerna” on Exhibit 4 hereto
(the “Rooftop Premises”) for the installation of certain equipment approved by
Landlord and purchased and installed by Tenant in accordance with the terms of
this Lease (any equipment installed within the Rooftop Premises, as the same may
be modified, altered or replaced during the Term, is collectively referred to
herein as “Tenant’s Rooftop Equipment”). Landlord’s approval of such equipment
shall not be unreasonably withheld, conditioned or delayed provided Tenant
demonstrates to Landlord’s reasonable satisfaction that the proposed equipment
(i) does not interfere with any base building equipment operated by Landlord on
the roof; (ii) will not affect the structural integrity of the Building or
impact the roof or the roof membrane in any manner; (iii) shall be adequately
screened so as to minimize the visibility of such equipment; and (iv) shall be
adequately sound-proofed to meet all requirements of Legal Requirements and
Landlord’s reasonable specified maximum decibel levels for equipment operations
that is communicated to Tenant in advance of the installation of Tenant’s
Rooftop Equipment. Tenant shall not install or operate Tenant’s Rooftop
Equipment until Tenant has obtained and submitted to Landlord copies of all
required governmental permits, licenses, and authorizations necessary for the
installation and operation thereof. In addition, Tenant shall comply with all
reasonable construction rules and regulations promulgated by Landlord in
connection with the installation, maintenance and operation of Tenant’s Rooftop
Equipment. Landlord shall have no obligation to provide any services including,
without limitation, electric current or gas service, to the Rooftop Premises or
to Tenant’s Rooftop Equipment; provided however, Tenant shall be permitted to
connect to any such utilities and services as part of Tenant’s installation of
Tenant’s Rooftop Equipment. Tenant shall be responsible for the cost of
repairing and maintaining Tenant’s Rooftop Equipment and the cost of repairing
any damage to the Building, or the cost of any necessary improvements to the
Building, caused by or as a result of the installation, replacement and/or
removal of Tenant’s Rooftop Equipment. Landlord makes no warranties or
representations to Tenant as to the suitability of the Rooftop Premises for the
installation and operation of Tenant’s Rooftop Equipment. In the event that at
any time during the Term, Landlord determines, in its sole but bona fide
business judgment, that the operation and/or periodic testing of Tenant’s
Rooftop Equipment interferes with the operation of the Building or the business
operations of any of the occupants of the Building, then Tenant shall, upon
notice from Landlord, cause all further testing of Tenant’s Rooftop Equipment to
occur after normal business hours (hereinafter defined).

(d) Bicycles. Tenant shall have the right to use in common with others a bicycle
rack to be installed by Landlord at its expense on the Land.

(e) Ro/Di System. If and to the extent that Landlord is then operating the
reverse osmosis/deionization water purification system (“RO/DI System”) located
in the Building as of the Term Commencement Date, Tenant shall have the right,
but not the obligation, to use the RO/DI

 

PAGE 3



--------------------------------------------------------------------------------

System in common with other tenants of the Building. Tenant’s use of the RO/DI
System shall be in accordance with such reasonable rules and regulations with
respect thereto as Landlord may from time to time promulgate by written notice
to Tenant. If Tenant utilizes the RO/DI System during any fiscal year, the cost
to operate the RO/DI System shall be included in Operating Costs for such fiscal
year, but such cost shall not otherwise be included in Operating Costs
hereunder. Landlord represents that as of the Term Commencement Date the RO/DI
System will be in full working order and has been properly maintained according
the manufacturer’s specifications.

1.4 Tenant’s Access.

(a) From and after the Term Commencement Date and until the end of the Term,
Tenant shall have access to the Premises twenty-four (24) hours a day, seven
(7) days a week, subject to Legal Requirements, the Rules and Regulations, the
terms of this Lease and matters of record.

(b) Subject to Section 11, Tenant shall have the right to access the Premises,
at Tenant’s sole risk, at least thirty (30) days before the Term Commencement
Date for purposes reasonably related to the installation of Tenant’s cabling and
wiring, provided such access does not materially interfere with the preparation
for or performance of Landlord’s Work (hereinafter defined). Tenant shall, prior
to the first entry to the Premises pursuant to this Section 1.4(b), provide
Landlord with certificates of insurance evidencing that the insurance required
in Section 14 hereof is in full force and effect and covering any person or
entity entering the Building. Tenant shall defend, indemnify and hold the
Landlord Parties (hereinafter defined) harmless from and against any and all
Claims (hereinafter defined) for injury to persons or property resulting from or
relating to Tenant’s access to and use of the Premises prior to the Term
Commencement Date as provided under this Section 1.4(b). Tenant shall coordinate
any access to the Premises prior to the Term Commencement Date with Landlord’s
property manager. If the exercise of Tenant’s rights under this Section 1.4(b)
results in a delay to Landlord’s Work, the same shall constitute Tenant Delay
(as that term is defined in Section 3.2 and Exhibit 3).

1.5 No recording // Notice of Lease. Neither party shall record this Lease.
Tenant shall not record a memorandum of this Lease and/or a notice of this
Lease. Notwithstanding the foregoing, if the Initial Term plus any Extension
Term(s) exceed in the aggregate seven (7) years, Landlord agrees to join in the
execution, in recordable form, of a statutory notice of lease and/or written
declaration in which shall be stated the Term Commencement Date, the Rent
Commencement Date, the number and length of the Extension Term(s) and the
Expiration Date, which notice of lease may be recorded by Tenant with the
Middlesex South Registry of Deeds and/or filed with the Middlesex South Registry
District of the Land Court, as appropriate (alternatively and collectively, the
“Registry”) at Tenant’s sole cost and expense. If a notice of lease was
previously recorded with the Registry, upon the expiration or earlier
termination of this Lease, Landlord shall deliver to Tenant a notice of
termination of lease and Tenant shall promptly execute, acknowledge, and deliver
the same (together with any other instrument(s) that may be necessary in order
to record and/or file same with the Registry) to Landlord for Landlord’s
execution and recordation with the Registry, which obligation shall survive the
expiration or earlier termination of the Lease.

1.6 Exclusions. The following are expressly excluded from the Premises and
reserved to Landlord: all the perimeter walls of the Premises (except the inner
surfaces thereof), the Common Areas, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, wires and appurtenant
fixtures, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use of all of the foregoing, except as expressly permitted
pursuant to Section 1.3(a) above.

 

PAGE 4



--------------------------------------------------------------------------------

2. RIGHTS RESERVED TO LANDLORD

2.1 Additions and Alterations. Landlord reserves the right, at any time and from
time to time, to make such changes, alterations, additions, improvements,
repairs or replacements in or to the Property (including the Premises but, with
respect to the Premises, only for purposes of repairs, maintenance, replacements
and the exercise of any other rights expressly reserved to Landlord herein) and
the fixtures and equipment therein, as well as in or to the street entrances
and/or the Common Areas, as it may deem necessary or desirable, provided,
however, that there be no material obstruction of permanent access to, or
material interference with the use and enjoyment of, the Premises by Tenant or
any material diminution of the quality of the Premises or Property as first
class office and laboratory space. Subject to the foregoing, Landlord expressly
reserves the right to temporarily close all (but any closure of all of the
Common Areas shall not exceed one (1) day in any one instance unless emergency
conditions require a longer closure), or any portion, of the Common Areas for
the purpose of making repairs or changes hereto; provided however, Landlord will
take reasonable steps to minimize the extent to which any repairs or alterations
to the Common Areas disrupt the use of such Common Areas.

2.2 Additions to the Property.

(a) Landlord may at any time or from time to time (i) construct additional
improvements and related site improvements (collectively, “Future Development”)
in all or any part of the Property and/or (ii) change the location or
arrangement of any improvement outside the Building in or on the Property or all
or any part of the Common Areas, or add or deduct any land to or from the
Property; provided that there shall be no material increase in Tenant’s
obligations or material interference with Tenant’s rights under this Lease or
any material diminution of the quality of the Property as first class office and
laboratory space due to Landlord’s exercise of the foregoing reserved rights.

(b) Landlord and Tenant each hereby acknowledges and agrees that, in connection
with any Future Development, (i) Landlord shall have the right to subject the
Land and the improvements located now or in the future located thereon to a
commercial condominium regime (“Condominium”) on terms and conditions consistent
with first class office and laboratory buildings; (ii) upon Landlord’s request
in connection with the recording of the Master Deed for the Condominium and the
Unit Deed for the Building, Tenant shall execute a reasonable instrument in
recordable form making this Lease subject and subordinate to the Master Deed and
other documents evidencing the Condominium (collectively, the “Condo Documents”)
provided that such Condo Documents continue to provide Tenant with all of the
rights and obligations contained in this Lease (e.g. the appurtenant right to
use all Common Areas) and the Condo Documents comply with the provisions of this
Section 2.2; (iii) Landlord shall have the right to enter into, and subject the
Property to the terms and conditions of, a reciprocal easement agreement with
any one or more of the neighboring property owners in order to create a
commercial campus-like setting (“REA”) provided that such REA continues to
provide Tenant with all of the rights and obligations contained in this Lease as
of the Execution Date (e.g. the appurtenant right to use all Common Areas) and
the REA complies with the provisions of this Section 2.2; (iv) Landlord shall
submit to Tenant for Tenant’s approval drafts of the Condo Documents and the REA
(and any amendments thereto) prior to their execution; (v) Tenant shall have the
right to notify Landlord within twenty (20) days after receipt of the draft
Condo Documents and/or REA (or any amendments thereto) of Tenant’s objection(s)
thereto, but only to the extent such draft(s) (A) materially adversely affect
Tenant’s use of, or access to, the Premises, (B) materially adversely affect the
operation of Tenant’s business from the Premises

 

PAGE 5



--------------------------------------------------------------------------------

in accordance with the terms of this Lease, or Tenant’s rights under and
pursuant to the terms of this Lease, including without limitation Tenant’s
rights with respect to the Common Areas, (C) result in any increase in Tenant’s
payment or other obligations under this Lease in more than a de minimis manner,
and/or (D) materially diminish the quality or the Property as first class office
and laboratory space; (vi) upon Landlord’s request in connection with the
recording of the REA, Tenant shall execute a commercially reasonable instrument
in recordable form making this Lease subject and subordinate to the REA;
(vii) Landlord shall have the right to subdivide the Property so long as Tenant
continues to have all of the rights and obligations contained in this Lease
(e.g. the appurtenant right to use all Common Areas); and (vii) Tenant shall
execute such reasonable documents (which may be in recordable form) evidencing
the foregoing promptly upon Landlord’s request.

(c) In case any excavation shall be made for building or improvements or for any
other purpose upon the land adjacent to or near the Demised Premises, and
subject to the restrictions set forth in this Section 2.4, Tenant will afford
without charge to Landlord, or the person or persons, firms or corporations
causing or making such excavation, license to enter upon the Demised Premises
for the purpose of doing such work as Landlord or such person or persons, firms
or corporation shall deem to be necessary to preserve the walls or structures of
the building from injury, and to protect the building by proper securing of
foundations.

2.3 Name and Address of Building. Landlord reserves the right at any time and
from time to time to change the name or address of the Building and/or the
Property, provided Landlord gives Tenant at least three (3) months’ prior
written notice thereof and compensates Tenant for its reasonable, out of pocket
cost of implementing such changes (e.g., replacement of letterhead and business
cards).

2.4 Landlord’s Access. Subject to the terms hereof, Tenant shall (a) upon
reasonable advance notice, which may be oral (except that no notice shall be
required in emergency situations), permit Landlord and any holder of a Mortgage
(hereinafter defined) (each such holder, a “Mortgagee”), and the agents,
representatives, employees and contractors of each of them, to have reasonable
access to the Premises at all reasonable hours for the purposes of inspection,
making repairs, replacements or improvements in or to the Premises or the
Building or equipment therein (including, without limitation, sanitary,
electrical, heating, air conditioning or other systems), complying with all
applicable laws, ordinances, rules, regulations, statutes, by-laws, court
decisions and orders and requirements of all public authorities (collectively,
“Legal Requirements”), or exercising any right reserved to Landlord under this
Lease (including without limitation the right to take upon or through, or to
keep and store within the Premises all necessary materials, tools and
equipment); (b) permit Landlord and its agents and employees, at reasonable
times, upon reasonable advance notice, to show the Premises during normal
business hours (i.e. Monday – Friday 8 A.M. – 6 P.M., Saturday 8 A.M. – 1 P.M.,
excluding holidays (i.e. New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and Christmas Day)) to any prospective Mortgagee or
purchaser of the Building and/or the Property or of the interest of Landlord
therein, and, during the last nine (9) months of the Term or at any time after
the occurrence of an Event of Default, prospective tenants; and (c) upon
reasonable prior written notice from Landlord, permit Landlord and its agents,
at Landlord’s sole cost and expense, to perform environmental audits,
environmental site investigations and environmental site assessments (“Site
Assessments”) in, on, under and at the Premises and the Land, it being
understood that Landlord shall repair any damage arising as a result of the Site
Assessments, and such Site Assessments may include both above and below the
ground testing and such other tests as may be necessary or appropriate to
conduct the Site Assessments. In addition, to the extent that it is necessary to
enter the Premises in order to access

 

PAGE 6



--------------------------------------------------------------------------------

any area that serves any portion of the Building outside the Premises, then
Tenant shall, upon as much advance notice as is practical under the
circumstances, and in any event at least twenty-four (24) hours’ prior written
notice (except that no notice shall be required in emergency situations), permit
contractors engaged by other occupants of the Building to pass through the
Premises in order to access such areas but only if accompanied by a
representative of Landlord. The parties agree and acknowledge that, despite
reasonable and customary precautions (which Landlord agrees it shall exercise),
any property or equipment in the Premises of a delicate, fragile or vulnerable
nature may nevertheless be damaged in the course of performing Landlord’s
obligations. Accordingly, Tenant shall take reasonable protective precautions
with unusually fragile, vulnerable or sensitive property and equipment. Nothing
contained herein shall affect Landlord’s liability for damage to Tenant’s
Property at the Premises as provided in Section 14.3 below.

2.5 Pipes, Ducts and Conduits. Tenant shall permit Landlord to erect, use,
maintain and relocate pipes, ducts and conduits in and through the Premises,
provided the same do not materially reduce the floor area or materially
adversely affect the appearance thereof.

2.6 Minimize Interference; Tenant Representative. Except in the event of an
emergency, Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant’s business operations and use and occupancy of the
Premises in connection with the exercise any of the foregoing rights under this
Section 2. In addition, at any time that access to the Premises is allowed under
this Section 2 (other than access to the Premises in the event of an emergency
or for Premises cleaning and janitorial service), Tenant shall be permitted to
have a representative present at all times and, if Tenant deems it reasonably
necessary, to require any individuals entering the Premises under this Section 2
to sign confidentiality agreements obligating such individuals to maintain the
confidence of any information learned while in the Premises.

 

3. CONDITION OF PREMISES; CONSTRUCTION.

3.1 Condition of Premises. (a) Subject to Landlord’s obligation to perform
Landlord’s Work (hereinafter defined) and the provisions of Section 3.1(b),
Tenant acknowledges and agrees that Tenant is leasing the Premises in their “AS
IS,” “WHERE IS” condition and with all faults on the Execution Date, without
representations or warranties, express or implied, in fact or by law, of any
kind, and without recourse to Landlord.

(b) In the event that the Landlord’s Work or Base Building Work as those terms
are defined in said Exhibit 3, contains any defect which (i) was not known to
Tenant prior to the Term Commencement Date, and (ii) could not have been
discovered by Tenant undertaking reasonable inspections of the Property and
Premises prior to the Term Commencement Date (“Latent Defects”), Landlord shall
remediate such Latent Defects at Landlord’s sole cost and expense and any delays
due to the remediation of any such Latent Defects shall not be deemed to be
Landlord’s Force Majeure or a Tenant Delay provided that Tenant gives Landlord
written notice of any such Latent Defect not later than one (1) year after the
Term Commencement Date.

3.2 Landlord’s Work. (a) Subject to delays due to governmental regulation,
unusual scarcity of or inability to obtain labor or materials, labor
difficulties, casualty or other causes reasonably beyond Landlord’s control
(collectively “Landlord’s Force Majeure”) and subject to any act or omission by
Tenant and/or Tenant’s agents, servants, employees, consultants, contractors,
subcontractors, licensees and/or subtenants (collectively with Tenant, the
“Tenant Parties”) which causes an actual delay in the performance of Landlord’s
Work (a “Tenant Delay”), Landlord, at Landlord’s sole cost and expense, shall
perform the Base Building Work and the Landlord’s Work. All such work shall be
performed in accordance with the terms and conditions of Exhibit 3.

 

PAGE 7



--------------------------------------------------------------------------------

(b) It is anticipated that Landlord’s Work shall be Substantially Complete on or
before December 1, 2014. If Landlord’s Work is not Substantially Complete by
December 31, 2014 due to reasons other than a Tenant Delay or Landlord’s Force
Majeure, then Tenant shall be entitled to a credit equal to the sum of (i) the
product of (a) Four Thousand Seventy-Five Dollars and 07/100 ($4,075.07)
multiplied by the number of days that elapse after December 31, 2014 until the
earlier to occur of January 31, 2015, and the day the Landlord’s Work is
substantially complete, plus, if applicable, (ii) the product of (x) Eight
Thousand One Hundred Fifty and 14/100 Dollars ($8,150.14) multiplied by (y) the
number of days that elapse after January 31, 2015 until Landlord’s Work is
Substantially Compete. Any such credit granted to Tenant pursuant to the
foregoing sentence shall be applied against the Base Rent otherwise owed by
Tenant immediately following the Rent Commencement Date such that Tenant shall
not owe any payments of Base Rent to Landlord until such credit is exhausted.

3.3 Punchlist Items. Promptly following delivery of the Premises to Tenant with
Landlord’s Work substantially complete, Landlord shall provide Tenant with a
list (the “Punchlist”) of outstanding items (the “Punchlist Items”) which
(a) need to be performed to complete Landlord’s Work, and (b) do not materially
impair Tenant’s ability to use the Premises for the Permitted Use. Subject to
Landlord’s Force Majeure and Tenant Delays, Landlord shall, unless otherwise
specified on the Punchlist, complete all Punchlist Items within forty-five
(45) days of the date of the Punchlist.

 

4. USE OF PREMISES

4.1 Permitted Uses. During the Term, Tenant shall use the Premises only for the
Permitted Uses and for no other purposes. Service and utility areas (whether or
not a part of the Premises) shall be used only for the particular purpose for
which they are designed. Tenant shall keep the Premises equipped with
appropriate safety appliances to the extent required by applicable laws or
insurance requirements.

4.2 Prohibited Uses.

(a) Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof by any of the
Tenant Parties (i) in a manner which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or otherwise
applicable to or binding upon the Premises; (ii) for any unlawful purposes or in
any unlawful manner; (iii) which, in the reasonable judgment of Landlord (taking
into account the use of the Building as a combination laboratory, research and
development and office building and the Permitted Uses) shall (a) impair the
appearance or reputation of the Building; (b) impair, interfere with or
otherwise diminish the quality of any of the Building services or the proper and
economic heating, cleaning, ventilating, air conditioning or other servicing of
the Building or Premises, or the use or occupancy of any of the Common Areas;
(c) occasion discomfort, inconvenience or annoyance in any material respect (and
Tenant shall not install or use any electrical or other equipment of any kind
(including, without limitation, Tenant’s Rooftop Equipment) which, in the
reasonable judgment of Landlord, will cause any such impairment, interference,
discomfort, inconvenience, annoyance or injury), or cause any injury or damage
to any occupants of the Premises or other tenants or occupants of the Building
or their property; or (d) cause harmful air emissions, laboratory odors or
noises or

 

PAGE 8



--------------------------------------------------------------------------------

any unusual or other objectionable odors, noises or emissions to emanate from
the Premises; (iv) in a manner which is inconsistent with the operation and/or
maintenance of the Building as a first-class combination office, research,
development and laboratory facility; or (v) in a manner which shall increase
such insurance rates on the Building or on property located therein over that
applicable when Tenant first took occupancy of the Premises hereunder.

(b) With respect to the use and occupancy of the Premises and the Common Areas,
Tenant will not: (i) place or maintain any signage (except as set forth in
Section 12.2 below), trash, refuse or other articles in any vestibule or entry
of the Premises, on the footwalks or corridors adjacent thereto or elsewhere on
the exterior of the Premises, nor obstruct any driveway, corridor, footwalk,
parking area, mall or any other Common Areas; (ii) permit undue accumulations of
or burn garbage, trash, rubbish or other refuse within or without the Premises;
(iii) permit the parking of vehicles so as to interfere with the use of any
driveway, corridor, footwalk, parking area, or other Common Areas; (iv) receive
or ship articles of any kind outside of those areas reasonably designated by
Landlord; (v) conduct or permit to be conducted any auction, going out of
business sale, bankruptcy sale (unless directed by court order), or other
similar type sale in or connected with the Premises; (vi) use the name of
Landlord, or any of Landlord’s affiliates in any publicity, promotion, trailer,
press release, advertising, printed, or display materials without Landlord’s
prior written consent; or (vii) except in connection with Alterations
(hereinafter defined) approved by Landlord, cause or permit any hole to be
drilled or made in any part of the Building.

4.3 Transportation of Animals. No animals, animal waste, food or supplies
relating to the animals maintained from time to time in the animal storage areas
of the Premises shall be transported within the Building except as provided in
this Section 4.3. Tenant shall use commercially reasonable efforts to minimize
the presence of animals, animal waste, food or supplies relating to the animals
within the Common Areas between the hours of 11:00 a.m. and 1:00 p.m. At all
times that animals are transported within the Common Areas, they shall be
transported in an appropriate cage or other container. At no time shall any
animals, animal waste, food or supplies relating to the animals be brought into,
transported through, or delivered to the lobby of the Building or be transported
within the Building in elevators other than the freight elevator.

4.4 Chemical Safety Program. Tenant shall establish and maintain a chemical
safety program administered by a qualified individual (who, if required by
Applicable Laws, shall be licensed), in accordance with the requirements of the
Massachusetts Water Resources Authority (“MWRA”) and any other applicable
Governmental Authority. Tenant shall be solely responsible for all costs
incurred in connection with such chemical safety program. Upon request by
Landlord no more than twice per calendar year, Tenant shall provide Landlord
with a certificate signed by a duly authorized representative of Tenant
attesting to Tenant’s compliance with the requirements of (a) the MWRA and any
other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section. Tenant shall obtain and maintain during the Term
(i) any permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater
treatment operator license from the Commonwealth of Massachusetts with respect
to Tenant’s use of any acid neutralization tank serving the Building (as defined
below) in the Building. Tenant shall not introduce anything into the acid
neutralization tank serving the Premises, if any (x) in violation of the terms
of the MWRA Permit, (y) in violation of Applicable Laws or (z) that would
interfere with the proper functioning of any such acid neutralization tank.

4.5 Parking and Traffic Demand Management Plan. In the event that the Property
becomes subject to a Parking and Traffic Demand Management Plan with the City of
Cambridge or

 

PAGE 9



--------------------------------------------------------------------------------

any similar agreement regarding control of vehicular traffic and parking, Tenant
agrees, at its sole expense, to comply with the requirements of any such plan,
insofar as they apply to the Premises and/or Tenant’s use and occupancy thereof.
Such requirements may include, inter alia, that Tenant shall:

(i) offer to subsidize mass transit passes for all of its employees;

(ii) discourage the use of single occupant vehicle commuting; and

(iii) promote alternative modes of transportation and/or alternative work hours.

4.6 Vivarium. Provided that Tenant, at its sole expense, obtains all
governmental permits and approvals required therefor, Tenant shall have the
right to install a vivarium in the Premises in accordance with the terms and
conditions of Article 11 below. Tenant shall be responsible, at its sole
expense, for the operations of the vivarium in accordance with all Legal
Requirements and with best industry practices. Without limiting the general
application of the foregoing, Tenant shall separately dispose of all waste
products from the operation of the vivarium, including, without limitation, dead
animals, strictly in accordance with Legal Requirements. Landlord shall have the
right, from time to time by written notice to Tenant, to promulgate reasonable
rules and regulations with respect to the operation of the vivarium so as to
minimize any adverse effects that such operation may have on other occupants of
the Building, including without limitation, regulations as to noise mitigation.

 

5. RENT; ADDITIONAL RENT

5.1 Base Rent. During the Term, Tenant shall pay to Landlord Base Rent in equal
monthly installments, in advance and without demand on the first day of each
month for and with respect to such month. Unless otherwise expressly provided
herein, the payment of Base Rent, additional rent and other charges reserved and
covenanted to be paid under this Lease with respect to the Premises
(collectively, “Rent”) shall commence on the Rent Commencement Date, and shall
be prorated for any partial months or free rent that may be credited to Tenant
pursuant to Section 3.2(b). Rent shall be payable to Landlord or, if Landlord
shall so direct in writing, to Landlord’s agent or nominee, in lawful money of
the United States which shall be legal tender for payment of all debts and dues,
public and private, at the time of payment.

5.2 Operating Costs.

(a) “Operating Costs” shall mean all reasonable and verifiable costs incurred
and expenditures of whatever nature made by Landlord in the operation,
management, repair, replacement, maintenance and insurance of the Property or
allocated to the Property, including without limitation all costs of labor
(wages, salaries, fringe benefits, etc.) of individuals directly employed in the
management/operation of the Property up to and including the Property manager,
however denominated, any costs for utilities supplied to exterior areas and the
Common Areas, and any costs for repair and replacements, cleaning and
maintenance of exterior areas and the Common Areas, related equipment,
facilities and appurtenances and HVAC equipment, a management fee paid to
Landlord’s property manager (if not included in labor costs), the costs,
including, without limitation, a commercially reasonable rental factor, of
Landlord’s management office for the Property, which management office may be
located outside the Property and which may serve other properties in addition to
the Property (in which event such costs shall be equitably allocated among

 

PAGE 10



--------------------------------------------------------------------------------

the properties served by such office), the cost of operating any amenities in
the Property available to all tenants of the Property and any subsidy provided
by Landlord for or with respect to any such amenity. For costs and expenditures
made by Landlord in connection with the operation, management, repair,
replacement, maintenance and insurance of the Building as a whole, Landlord
shall make a reasonable allocation thereof between the retail and non-retail
portions of the Building, if applicable. Operating Costs shall not include
Excluded Costs (hereinafter defined).

(b) “Excluded Costs” shall be defined as (i) any mortgage charges (including
interest, principal, points and fees); (ii) brokerage commissions;
(iii) salaries of executives and owners not directly employed in the
management/operation of the Property; (iv) the cost of work done by Landlord for
a particular tenant; (v) the cost of items which, by generally accepted
accounting principles, would be capitalized on the books of Landlord or are
otherwise not properly chargeable against income, except to the extent such
capital item is (A) required by any Legal Requirements or (B) reasonably
projected to materially reduce Operating Costs; if such capital expenditures
arise, the cost shall be amortized over the useful life of the applicable item,
determined in accordance with generally accepted accounting principles, as
consistently applied in the real estate industry; (vi) the costs of Landlord’s
Work and any contributions made by Landlord to any tenant of the Property in
connection with the build-out of its premises; (vii) franchise or income taxes
imposed on Landlord; (viii) costs paid directly by individual tenants to
suppliers, including tenant electricity, telephone and other utility costs;
(ix) increases in premiums for insurance when such increase is caused by the use
of the Building by Landlord or any other tenant of the Building;
(x) depreciation of the Building; (xi) costs relating to maintaining Landlord’s
existence as a corporation, partnership or other entity (including, but not be
limited to, tax return preparation, filing costs, legal costs, etc.);
(xii) advertising and other fees and costs incurred in procuring tenants;
(xiii) the cost of any items for which Landlord is reimbursed by insurance,
condemnation awards, refund, rebate or otherwise, and any expenses for repairs
or maintenance to the extent covered by warranties, guaranties and service
contracts; (xiv) costs incurred in connection with any disputes between Landlord
and its employees, between Landlord and Building management, or between Landlord
and other tenants or occupants; (xv) except with respect to the management fee,
any expenses paid to Landlord or subsidiaries or affiliates of Landlord for
goods and/or services in or to any portion of the Building to the extent that
such expense exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on an arm’s length, competitive basis; (xvi) costs
related to events for the Building tenants including, but not limited to
parties, holiday gifts and tenants welcoming gifts, or (xvii) costs arising from
Landlord’s charitable or political contributions.

(c) Payment of Operating Costs. Tenant shall pay to Landlord, as additional
rent, Tenant’s Share of Operating Costs. Landlord may make a good faith estimate
of Tenant’s Share of Operating Costs for any fiscal year or part thereof during
the term, and Tenant shall pay to Landlord, on the Rent Commencement Date and on
the first (1st) day of each calendar month thereafter, an amount equal to
Tenant’s Share of Operating Costs for such fiscal year and/or part thereof
divided by the number of months therein. Landlord may estimate and re-estimate
Tenant’s Share of Operating Costs and deliver a copy of the estimate or
re-estimate to Tenant. Thereafter, the monthly installments of Tenant’s Share of
Operating Costs shall be appropriately adjusted in accordance with the
estimations so that, by the end of the fiscal year in question, Tenant shall
have paid all of Tenant’s Share of Operating Costs as estimated by Landlord. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual Operating Costs are available for each fiscal year. As of
the Execution Date, the Property’s fiscal year is January 1 – December 31.

 

PAGE 11



--------------------------------------------------------------------------------

(d) Annual Reconciliation. Landlord shall, within one hundred twenty (120) days
after the end of each fiscal year, deliver to Tenant a reasonably detailed
statement of the actual amount of Operating Costs for such fiscal year (“Year
End Statement”). Failure of Landlord to provide the Year End Statement within
the time prescribed shall not relieve Tenant from its obligations hereunder. If
the total of such monthly remittances on account of any fiscal year is greater
than Tenant’s Share of Operating Costs actually incurred for such fiscal year,
then, provided no Event of Default has occurred nor any event which, with the
passage of time and/or the giving of notice would constitute an Event of
Default, Tenant may credit the difference against the next installment of
additional rent on account of Operating Costs due hereunder, except that if such
difference is determined after the end of the Term, Landlord shall refund such
difference to Tenant within thirty (30) days after such determination to the
extent that such difference exceeds any amounts then due from Tenant to
Landlord. If the total of such remittances is less than Tenant’s Share of
Operating Costs actually incurred for such fiscal year, Tenant shall pay the
difference to Landlord, as additional rent hereunder, within ten (10) days of
Tenant’s receipt of an invoice therefor. Landlord’s estimate of Operating Costs
for the next fiscal year shall be based upon the Operating Costs actually
incurred for the prior fiscal year as reflected in the Year-End Statement plus a
reasonable adjustment based upon estimated increases in Operating Costs. The
provisions of this Section 5.2(d) shall survive the expiration or earlier
termination of this Lease.

(e) Part Years. If the Rent Commencement Date or the Expiration Date occurs in
the middle of a fiscal year, Tenant shall be liable for only that portion of the
Operating Costs with respect to such fiscal year within the Term.

(f) Gross-Up. If, during any fiscal year, less than 95% of the Building is
occupied by tenants or if Landlord was not supplying all tenants with the
services being supplied to Tenant hereunder, actual Operating Costs incurred
shall be reasonably extrapolated by Landlord on an item-by-item basis to the
reasonable Operating Costs that would have been incurred if the Building was 95%
occupied and such services were being supplied to all tenants, and such
extrapolated Operating Costs shall, for all purposes hereof, be deemed to be the
Operating Costs for such fiscal year. This “gross up” treatment shall be applied
only with respect to variable Operating Costs arising from services provided to
Common Areas or to space in the Building being occupied by tenants (which
services are not provided to vacant space or may be provided only to some
tenants) in order to allocate equitably such variable Operating Costs to the
tenants receiving the benefits thereof.

(g) Audit Right. Provided there is no Event of Default nor any event which, with
the passage of time and/or the giving of notice would constitute an Event of
Default, Tenant may, upon at least sixty (60) days’ prior written notice,
inspect or audit Landlord’s records relating to Operating Costs for any periods
of time within the previous fiscal year before the audit or inspection. However,
no audit or inspection shall extend to periods of time before the Rent
Commencement Date. If Tenant fails to object to the calculation of Tenant’s
Share of Operating Costs on the Year-End Statement within sixty (60) days after
such statement has been delivered to Tenant and/or fails to complete any such
audit or inspection within ninety (90) days after receipt of the Year End
Statement, then Tenant shall be deemed to have waived its right to object to the
calculation of Tenant’s Share of Operating Costs for the year in question and
the calculation thereof as set forth on such statement shall be final. Tenant’s
audit or inspection shall be conducted only at Landlord’s offices or the offices
of Landlord’s property manager during business hours reasonably designated by
Landlord. Tenant shall pay the cost of such audit or inspection. Tenant may not
conduct an inspection or have an audit performed more than once during any
fiscal year. If such inspection or audit reveals that an error was made in the
calculation of Tenant’s Share of Operating Costs

 

PAGE 12



--------------------------------------------------------------------------------

previously charged to Tenant, then, provided there is no Event of Default nor an
event which, with the passage of time and/or the giving of notice would
constitute an Event of Default, Tenant may credit the difference against the
next installment of additional rent on account of Operating Costs due hereunder,
except that if such difference is determined after the end of the Term, Landlord
shall refund such difference to Tenant within thirty (30) days after such
determination to the extent that such difference exceeds any amounts then due
from Tenant to Landlord. If such inspection or audit reveals an underpayment by
Tenant, then Tenant shall pay to Landlord, as additional rent hereunder, any
underpayment of any such costs, as the case may be, within thirty (30) days
after receipt of an invoice therefor. Tenant shall maintain the results of any
such audit or inspection confidential and shall not be permitted to use any
third party to perform such audit or inspection, other than an independent firm
of certified public accountants or a commercial real estate audit firm with at
least ten (10) years of experience (A) reasonably acceptable to Landlord,
(B) which is not compensated on a contingency fee basis or in any other manner
which is dependent upon the results of such audit or inspection, and (C) which
executes Landlord’s standard confidentiality agreement whereby it shall agree to
maintain the results of such audit or inspection confidential. The provisions of
this Section 5.2(g) shall survive the expiration or earlier termination of this
Lease.

5.3 Taxes.

(a) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Property, and upon any personal property of
Landlord used in the operation thereof, or on Landlord’s interest therein or
such personal property; charges, fees and assessments for transit, housing,
police, fire or other services or purported benefits to the Building and the
Land (including without limitation any community preservation assessments);
service or user payments in lieu of taxes; and any and all other taxes, levies,
betterments, assessments and charges arising from the ownership, leasing,
operation, use or occupancy of the Building and the Land or based upon rentals
derived therefrom, which are or shall be imposed by federal, state, county,
municipal or other governmental authorities. From and after substantial
completion of any occupiable improvements constructed as part of a Future
Development, if such improvements are not separately assessed, Landlord shall
reasonably allocate Taxes between the Building and such improvements and the
land area associated with the same. Taxes shall not include any inheritance,
estate, succession, gift, franchise, rental, income or profit tax, capital stock
tax, capital levy or excise, or any income taxes arising out of or related to
the ownership and operation of the Building and the Land, provided, however,
that any of the same and any other tax, excise, fee, levy, charge or assessment,
however described, that may in the future be levied or assessed as a substitute
for or an addition to, in whole or in part, any tax, levy or assessment which
would otherwise constitute Taxes, whether or not now customary or in the
contemplation of the parties on the Execution Date of this Lease, shall
constitute Taxes, but only to the extent calculated as if the Building and the
Land were the only real estate owned by Landlord. “Taxes” shall also include
reasonable expenses (including without limitation legal and consultant fees) of
tax abatement or other proceedings contesting assessments or levies.

(b) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority (i.e., as
mandated by the governmental taxing authority), any portion of which period
occurs during the Term of this Lease.

(c) Payment of Taxes. Tenant shall pay to Landlord, as additional rent, Tenant’s
Building Share of taxes relating to or allocable to the Building and Tenant’s
Share of Taxes relating to or allocable to the Land. Landlord may make a good
faith estimate of the Taxes to be due by

 

PAGE 13



--------------------------------------------------------------------------------

Tenant for any Tax Period or part thereof during the Term, and Tenant shall pay
to Landlord, on the Rent Commencement Date and on the first (1st) day of each
calendar month thereafter, an amount equal to Tenant’s Share of Taxes for such
Tax Period or part thereof divided by the number of months therein. Landlord may
estimate and re-estimate Tenant’s Share of Taxes and deliver a copy of the
estimate or re-estimate to Tenant. Thereafter, the monthly installments of
Tenant’s Share of Taxes shall be appropriately adjusted in accordance with the
estimations so that, by the end of the Tax Period in question, Tenant shall have
paid all of Tenant’s Share of Taxes as estimated by Landlord. Any amounts paid
based on such an estimate shall be subject to adjustment as herein provided when
actual Taxes are available for each Tax Period. If the total of such monthly
remittances is greater than Tenant’s Share of Taxes actually due for such Tax
Period, then, provided no Event of Default has occurred nor any event which,
with the passage of time and/or the giving of notice would constitute an Event
of Default, Tenant may credit the difference against the next installment of
additional rent on account of Taxes due hereunder, except that if such
difference is determined after the end of the Term, Landlord shall refund such
difference to Tenant within thirty (30) days after such determination to the
extent that such difference exceeds any amounts then due from Tenant to
Landlord. If the total of such remittances is less than Tenant’s Share of Taxes
actually due for such Tax Period, Tenant shall pay the difference to Landlord,
as additional rent hereunder, within ten (10) days of Tenant’s receipt of an
invoice therefor. Landlord’s estimate for the next Tax Period shall be based
upon actual Taxes for the prior Tax Period plus a reasonable adjustment based
upon estimated increases in Taxes. The provisions of this Section 5.3(c) shall
survive the expiration or earlier termination of this Lease.

(d) Effect of Abatements. Appropriate credit against Taxes shall be given for
any refund obtained by reason of a reduction in any Taxes by the assessors or
the administrative, judicial or other governmental agency responsible therefor
after deduction of Landlord’s expenditures for reasonable legal fees and for
other reasonable expenses incurred in obtaining the Tax refund.

(e) Part Years. If the Rent Commencement Date or the Expiration Date occurs in
the middle of a Tax Period, Tenant shall be liable for only that portion of the
Taxes, as the case may be, with respect to such Tax Period within the Term.

5.4 Late Payments.

(a) Any payment of Rent due hereunder not paid when due shall bear interest for
each month or fraction thereof from the due date until paid in full at the
annual rate of twelve percent (12%), or at any applicable lesser maximum legally
permissible rate for debts of this nature (the “Default Rate”).

(b) Additionally, if Tenant fails to make any payment within five (5) business
days after the due date therefor, Landlord may charge Tenant a fee, which shall
constitute liquidated damages, equal to Five Hundred Dollars ($500.00) for each
such late payment.

(c) For each Tenant payment check to Landlord that is returned by a bank for any
reason, Tenant shall pay a returned check charge equal to the amount as shall be
customarily charged by Landlord’s bank at the time.

(d) Money paid by Tenant to Landlord shall be applied to Tenant’s account in the
following order: first, to any unpaid additional rent, including without
limitation late charges, returned check charges, legal fees and/or court costs
chargeable to Tenant hereunder; and then to unpaid Base Rent.

 

PAGE 14



--------------------------------------------------------------------------------

(e) The parties agree that the late charge referenced in Section 5.4(b)
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and the payment of late charges and
interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

(f) If Tenant during any six (6) month period shall be more than five
(5) business days delinquent in the payment of any installment of Rent on three
(3) or more occasions, then, notwithstanding anything herein to the contrary,
Landlord may, by written notice to Tenant, elect to require Tenant to pay all
Base Rent and Additional Rent on account of Operating Costs and Taxes quarterly
in advance. Such right shall be in addition to and not in lieu of any other
right or remedy available to Landlord hereunder or at law on account of Tenant’s
default hereunder.

5.5 No Offset; Independent Covenants; Waiver. Rent shall be paid without notice
or demand, and without setoff, counterclaim, defense, abatement, suspension,
deferment, reduction or deduction, except as expressly provided herein. TENANT
WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT, REDUCTION OR
DEDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER THIS LEASE
OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED HEREIN. TENANT
HEREBY ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL BE
SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO
BE PAYABLE IN ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL
CONTINUE UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL
HAVE BEEN TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE. LANDLORD
AND TENANT EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT NATURE OF THE
OBLIGATIONS OF TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND ACCEPTED
COMMERCIAL PRACTICE WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO THIS LEASE,
AND THAT THIS AGREEMENT IS THE PRODUCT OF FREE AND INFORMED NEGOTIATION DURING
WHICH BOTH LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL SKILLED IN
NEGOTIATING AND DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT THE
ACKNOWLEDGEMENTS AND AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL KNOWLEDGE OF
THE HOLDING IN WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708 (2002). SUCH
ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL INDUCEMENT TO
LANDLORD ENTERING INTO THIS LEASE.

5.6 Survival. Any obligations under this Section 5 which shall not have been
paid at the expiration or earlier termination of the Term shall survive such
expiration or earlier termination and shall be paid when and as the amount of
same shall be determined and be due.

 

PAGE 15



--------------------------------------------------------------------------------

6. INTENTIONALLY DELETED.

 

7. LETTER OF CREDIT

7.1 Amount. Contemporaneously with the execution of this Lease, Tenant shall
deliver to Landlord either (i) cash in the amount specified in the Lease Summary
Sheet (the “Cash Security Deposit”), which shall be held by Landlord in
accordance with Section 7.5 below, or (ii) an irrevocable letter of credit (the
“Letter of Credit”) that shall (a) be in the initial amount of $1,115,550.00;
(b) be issued in substantially the form attached hereto as Exhibit 5; (c) name
Landlord as its beneficiary; (d) be drawn on an FDIC insured financial
institution reasonably satisfactory to Landlord that both (x) has an office in
the greater Boston metropolitan area that will accept presentation of, and pay
against, the Letter of Credit and (y) satisfies both the Minimum Rating Agency
Threshold and the Minimum Capital Threshold (as those terms are defined below).
The “Minimum Rating Agency Threshold” shall mean that the issuing bank has
outstanding unsecured, uninsured and unguaranteed senior long-term indebtedness
that is then rated (without regard to qualification of such rating by symbols
such as “+” or “-” or numerical notation) “Baa” or better by Moody’s Investors
Service, Inc. and/or “BBB” or better by Standard & Poor’s Rating Services, or a
comparable rating by a comparable national rating agency designated by Landlord
in its discretion. The “Minimum Capital Threshold” shall mean that the Issuing
Bank has combined capital, surplus and undivided profits of not less than
$10,000,000,000. The Letter of Credit (and any renewals or replacements thereof)
shall be for a term of not less than one (1) year. If the issuer of the Letter
of Credit gives notice of its election not to renew such Letter of Credit for
any additional period, Tenant shall be required to deliver a substitute Letter
of Credit satisfying the conditions hereof at least thirty (30) days prior to
the expiration of the term of such Letter of Credit. If the issuer of the Letter
of Credit fails to satisfy either or both of the Minimum Rating Agency Threshold
or the Minimum Capital Threshold, Tenant shall be required to deliver a
substitute letter of credit from another issuer reasonably satisfactory to the
Landlord and that satisfies both the Minimum Rating Agency Threshold and the
Minimum Capital Threshold not later than ten (10) Business Days after Landlord
notifies Tenant of such failure. Tenant agrees that it shall from time to time,
as necessary, whether as a result of a draw on the Letter of Credit by Landlord
pursuant to the terms hereof or as a result of the expiration of the Letter of
Credit then in effect, renew or replace the original and any subsequent Letter
of Credit so that a Letter of Credit, in the amount required hereunder, is in
effect until a date which is at least sixty (60) days after the Expiration Date.
If Tenant fails to furnish such renewal or replacement at least sixty (60) days
prior to the stated expiration date of the Letter of Credit then held by
Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) as a Security Deposit
pursuant to the terms of this Article 7. Any renewal or replacement of the
original or any subsequent Letter of Credit shall meet the requirements for the
original Letter of Credit as set forth above, except that such replacement or
renewal shall be issued by a national bank reasonably satisfactory to Landlord
at the time of the issuance thereof.

Provided that, as of the day after the third anniversary of the Term
Commencement Date (“Effective Date of Reduction”), (x) Tenant is not in default
under this Lease beyond any applicable notice and cure periods, and (y) Tenant
has not been in default of any of its monetary or material non-monetary
obligations under this Lease within the preceding three (3) years (the
“Reduction Conditions”), Tenant shall have the right to reduce the amount of the
Letter of Credit to $743,700.00. The reduction in the Letter of Credit shall be
accomplished as follows: Tenant shall request such reduction in a written notice
to Landlord at any time after the Effective Date of Reduction, and if Landlord
determines that the Reduction Conditions have been met, Landlord shall so notify
Tenant, whereupon Tenant shall provide Landlord with a Substitute Letter of
Credit in the reduced amount, or an amendment to the Letter of Credit reducing
it to the reduced amount.

 

PAGE 16



--------------------------------------------------------------------------------

7.2 Application of Proceeds of Letter of Credit. Upon an Event of Default, or if
any proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or state law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors (and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within ninety (90) days) or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding, Landlord at
its sole option may draw down all or a part of the Letter of Credit. The balance
of any Letter of Credit cash proceeds shall be held in accordance with
Section 7.5 below. Should the entire Letter of Credit, or any portion thereof,
be drawn down by Landlord, Tenant shall, upon the written demand of Landlord,
deliver a replacement Letter of Credit in the amount drawn, and Tenant’s failure
to do so within ten (10) days after receipt of such written demand shall
constitute an additional Event of Default hereunder. The application of all or
any part of the cash proceeds of the Letter of Credit to any obligation or
default of Tenant under this Lease shall not deprive Landlord of any other
rights or remedies Landlord may have nor shall such application by Landlord
constitute a waiver by Landlord.

7.3 Transfer of Letter of Credit. In the event that Landlord transfers its
interest in the Premises, Tenant shall upon notice from and at no cost to
Landlord, deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit naming Landlord’s successor as the beneficiary
thereof. If Tenant fails to deliver such amendment or replacement within ten
(10) days after written notice from Landlord, Landlord shall have the right to
draw down the entire amount of the Letter of Credit and hold the proceeds
thereof in accordance with Section 7.5 below.

7.4 Cash Proceeds of Letter of Credit. Landlord shall hold the Cash Security
Deposit and/or the balance of proceeds remaining after a draw on the Letter of
Credit (each hereinafter referred to as the “Security Deposit”) as security for
Tenant’s performance of all its Lease obligations. After an Event of Default,
Landlord may apply the Security Deposit, or any part thereof, to Landlord’s
damages without prejudice to any other Landlord remedy. Landlord has no
obligation to pay interest on the Security Deposit and may co-mingle the
Security Deposit with Landlord’s funds. If Landlord conveys its interest under
this Lease, the Security Deposit, or any part not applied previously, may be
turned over to the grantee in which case Tenant shall look solely to the grantee
for the proper application and return of the Security Deposit.

7.5 Return of Security Deposit or Letter of Credit. Should Tenant comply with
all of such terms, covenants and conditions and promptly pay all sums payable by
Tenant to Landlord hereunder, the Security Deposit and/or Letter of Credit or
the remaining proceeds therefrom, as applicable, shall be returned to Tenant
within sixty (60) days after the end of the Term, less any portion thereof which
may have been utilized by Landlord to cure any default or applied to any actual
damage suffered by Landlord.

 

8. INTENTIONALLY OMITTED.

 

9. UTILITIES, LANDLORD’S SERVICES

9.1 Electricity. Landlord shall contract with the utility provider for electric
service to the Property, including the Premises. Commencing on the Term
Commencement Date, Tenant shall pay all charges for electricity furnished to the
Premises and any equipment exclusively serving the

 

PAGE 17



--------------------------------------------------------------------------------

Premises, as additional rent, based on Landlord’s reasonable estimates or any
applicable metering equipment. At Tenant’s request, Landlord shall provide
Tenant with reasonable back-up documentation regarding the total charges and the
method of allocating the charges to Tenant. If not separately metered, Landlord
or Tenant may elect to furnish and install in a location approved by Landlord in
or near the Premises any necessary metering equipment reasonably acceptable to
Landlord and the supplier thereof to be used to measure electricity furnished to
the Premises and any equipment exclusively serving the same. Tenant shall, at
Tenant’s sole cost and expense, maintain and keep in good order, condition and
repair the metering equipment used to measure electricity furnished to the
Premises and any equipment exclusively serving the same. Tenant shall pay the
full amount of any charges attributable to such meter on or before the due date
therefor directly to the supplier thereof.

9.2 Water. Landlord shall contract with the utility provider for water service
to the Property, including the Premises. Except as otherwise provided below, the
cost of providing water service to the Premises and all other portions of the
Building (including, without limitation, the premises of other tenants or
occupants of the Building) shall be included in Operating Costs. Notwithstanding
the foregoing, if Landlord determines that Tenant is using water in excess of
its proportionate share (by floor area) of the total water usage in the
Building, Landlord may elect, at Tenant’s expense, to furnish and install in a
location in or near the Premises metering equipment to measure water furnished
to the Premises and any equipment exclusively serving the same. In such event,
Tenant shall, within thirty (30) days after Landlord’s written demand therefor
from time to time, pay to Landlord, as additional rent, the full amount of any
water service charges attributable to such meter.

9.3 Gas. Landlord shall contract with the utility provider for gas service to
the Property, including the Premises. The cost of gas used to provide base
building HVAC shall be included in the costs reimbursed by Tenant pursuant to
Section 9.6 below. If Tenant requires gas service for the operation of Tenant’s
laboratory equipment in the Premises, Tenant shall pay all charges for gas
furnished to the Premises and/or any equipment exclusively serving the Premises
as additional rent, based, at Landlord’s election, (i) on Landlord’s reasonable
estimate of such gas usage or (ii) on metering or submetering equipment
installed by Landlord at Tenant’s expense. Tenant shall pay the full amount of
any charges attributable to such meter on or before the due date therefor
directly to the supplier thereof.

9.4 Other Utilities. Subject to Landlord’s reasonable rules and regulations
governing the same, Tenant shall obtain and pay, as and when due, for all other
utilities and services consumed in and/or furnished to the Premises, together
with all taxes, penalties, surcharges and maintenance charges pertaining
thereto. Tenant shall be responsible for all telephone and data wiring
throughout its Premises.

9.5 Interruption or Curtailment of Utilities. When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, Landlord reserves the right, upon as much prior notice to Tenant as is
practicable under the circumstances and no less than twenty-four (24) hours’
notice except in the event of an emergency, to interrupt, curtail, or stop
(i) the furnishing of hot and/or cold water, and (ii) the operation of the
plumbing and electric systems. Landlord shall diligently exercise commercially
reasonable efforts to reduce the duration of and eliminate the cause of any such
interruption, curtailment, stoppage or suspension, but there shall be no
diminution or abatement of Rent or other compensation due from Landlord to
Tenant hereunder, nor shall this

 

PAGE 18



--------------------------------------------------------------------------------

Lease be affected or any of Tenant’s obligations hereunder reduced, and Landlord
shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems. Notwithstanding the
foregoing, (i) in the event any of the utilities serving the Property and the
Premises are interrupted and unavailable for more than thirty (30) continuous
calendar days, Tenant shall, at Tenant’s option, have the ability to suspend the
payment of Rent until all such utilities are again fully serving the Property
and the Premises, and (ii) in the event that any such interruption and
unavailability continues for more than sixty (60) continuous calendar days,
Tenant shall, at Tenant’s option, have the right to terminate this Lease by
giving Landlord written notice of Tenant’s election to terminate at any time
after the expiration of such sixty-day period and before all such utilities are
again fully serving the Property and the Premises.

9.6 Landlord’s Services. Subject to reimbursement pursuant to Section 5.2 above,
Landlord shall provide the services described in Exhibit 6 attached hereto and
made a part hereof (“Landlord’s Services”). Except as provided below with
respect to HVAC service, all costs incurred in connection with the provision of
Landlord’s Services shall be included in Operating Costs. All costs incurred by
Landlord to provide HVAC service to the Premises shall be reimbursed by Tenant
to Landlord as Additional Rent. Such costs shall include the cost of all utility
services used in the operation of the HVAC system(s) providing HVAC service to
the Premises and all costs incurred by Landlord in the operation, maintenance,
and repair of such system(s). Landlord shall allocate to the Premises a portion
of the total amount of such costs incurred with respect to the Building based
upon the cubic footage of heated, chilled, and fresh air distributed in the
Premises as indicated by the energy management system serving the Building as a
percentage of the aggregate cubic footage of heated, chilled, and fresh air
distributed in the entire Building for the applicable period. Tenant shall pay
such costs monthly, together with monthly installments of Base Rent, on an
estimated basis in amounts from time to time reasonably determined by Landlord.
After the close of each fiscal year, Landlord shall determine the actual amount
of such costs for such year and deliver to Tenant a reasonably detailed
statement thereof, together with a statement of the amounts paid by Tenant on an
estimated basis toward such costs as aforesaid. If such statement indicates that
the estimated amounts paid by Tenant are less than Tenant’s allocable share of
the actual amount of such costs for such fiscal year, then Tenant shall pay the
amount of such shortfall to Landlord within thirty (30) days after delivery of
such statement. If such statement indicates that Tenant’s estimated payments for
such year exceed the actual amount of such costs for such year, then Landlord
shall credit the excess against the next due installment(s) of additional rent
payable under this Section 9.6.

 

10. MAINTENANCE AND REPAIRS

10.1 Maintenance and Repairs by Tenant. Tenant shall keep in good repair, order
and condition the Premises, including without limitation the entire interior of
the Premises, all electronic, phone and data cabling and related equipment
(other than building service equipment) that is installed by or for the
exclusive benefit of the Tenant (whether located in the Premises or other
portions of the Building), all fixtures, equipment and specialty lighting
therein, electrical equipment wiring, doors, non structural walls, windows and
floor coverings, reasonable wear and tear and damage by Casualty excepted.

10.2 Maintenance and Repairs by Landlord. Except as otherwise provided in
Section 15, and subject to Tenant’s obligations in Section 10.1 above, Landlord
shall maintain and keep in reasonable condition the Building foundation, the
roof, Building structure, structural floor slabs and columns in good repair,
order and condition. In addition, Landlord shall operate and maintain the Common
Areas in substantially the same manner as comparable combination office and
laboratory facilities in the vicinity of the Premises. All costs incurred by
Landlord under this Section 10.2 shall be included in Operating Costs as
provided in Section 5.2.

 

PAGE 19



--------------------------------------------------------------------------------

10.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises. Except as otherwise provided in Section 15, and subject to
Tenant’s obligations in Section 10.1 above, such damage or defective condition
shall be remedied by Landlord with reasonable diligence, but, subject to
Section 14.5 below, if such damage or defective condition was caused by any of
the Tenant Parties, the cost to remedy the same shall be paid by Tenant.

10.4 Floor Load—Heavy Equipment. Provided that the maximum amount of floor load
per square foot is disclosed to Tenant by Landlord, Tenant shall not place a
load upon any floor of the Premises exceeding the floor load per square foot of
area which such floor was designed to carry and which is allowed by Legal
Requirements. Landlord reserves the right to prescribe the weight and position
of all safes, heavy machinery, heavy equipment, freight, bulky matter or
fixtures (collectively, “Heavy Equipment”), which shall be placed so as to
distribute the weight. Heavy Equipment shall be placed and maintained by Tenant
at Tenant’s expense in settings sufficient in Landlord’s reasonable judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not move any
Heavy Equipment into or out of the Building without giving Landlord prior
written notice thereof and observing all of Landlord’s Rules and Regulations
with respect to the same. If such Heavy Equipment requires special handling,
Tenant agrees to employ only persons holding a Master Rigger’s License to do
said work, and that all work in connection therewith shall comply with Legal
Requirements. Any such moving shall be at the sole risk and hazard of Tenant and
Tenant will defend, indemnify and save Landlord and Landlord’s agents (including
without limitation its property manager), contractors and employees
(collectively with Landlord, the “Landlord Parties”) harmless from and against
any and all claims, damages, losses, penalties, costs, expenses and fees
(including without limitation reasonable legal fees) (collectively, “Claims”)
resulting directly or indirectly from such moving. Proper placement of all Heavy
Equipment in the Premises shall be Tenant’s responsibility.

10.5 Premises Cleaning. Tenant shall be responsible, at its sole cost and
expense, for janitorial and trash removal services and other biohazard disposal
services for the Premises, including the laboratory areas thereof. Such services
shall be performed by licensed (where required by law or governmental
regulation), insured and qualified contractors approved in advance, in writing,
by Landlord (which approval shall not be unreasonably withheld, delayed or
conditioned) and on a sufficient basis to ensure that the Premises are at all
times kept neat and clean.

10.6 Pest Control. Tenant, at Tenant’s sole cost and expense, shall cause the
Premises to be exterminated on a quarterly basis (or more frequently if Landlord
reasonably determines the same to be necessary) to Landlord’s reasonable
satisfaction and shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord, and to be treated as necessary
against infestation by insects, rodents and other vermin and pests whenever
there is evidence of any infestation. Tenant shall not permit any person to
enter the Premises for the purpose of providing such extermination services,
unless such persons have been reasonably approved by Landlord. If requested by
Landlord, Tenant shall, at Tenant’s sole cost and expense, store any refuse
generated in the Premises by the consumption of food or beverages in a cold box
or similar facility.

 

PAGE 20



--------------------------------------------------------------------------------

11. ALTERATIONS AND IMPROVEMENTS BY TENANT

11.1 Landlord’s Consent Required. (a) Tenant shall not make any alterations,
decorations, installations, removals, additions or improvements (collectively
“Alterations”) in or to the Premises without Landlord’s prior written approval
of the contractor(s), written plans and specifications and a time schedule
therefor. Landlord reserves the right to require that Tenant use Landlord’s
preferred vendor(s) (and Landlord agrees to provide at least two (2) preferred
vendors for any project) for any Alterations that involve roof penetrations,
alarm tie-ins, sprinklers, fire alarm and other life safety equipment. Tenant
shall not make any amendments or additions to plans and specifications approved
by Landlord without Landlord’s prior written consent. Landlord’s approval of
non-structural Alterations shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Landlord may withhold its consent in its
sole discretion (i) to any Alteration to or affecting the roof and/or building
systems, (ii) with respect to matters of aesthetics relating to Alterations to
or affecting the exterior of the Building, and (iii) to any Alteration affecting
the Building structure. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen
(14) business days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record, (including
connections to the Building’s structural system, modifications to the Building’s
envelope, non-structural penetrations in slabs or walls, and modifications or
tie-ins to life safety systems), work contracts, requests for laydown areas and
such other information concerning the nature and cost of the alterations as
Landlord may reasonably request. Landlord shall have no liability or
responsibility for any claim, injury or damage alleged to have been caused by
the particular materials (whether building standard or non-building standard),
appliances or equipment selected by Tenant in connection with any work performed
by or on behalf of Tenant. Except as otherwise expressly set forth herein, all
Alterations shall be done at Tenant’s sole cost and expense and at such times
and in such manner as Landlord may from time to time reasonably designate. If
Tenant shall make any Alterations, then Landlord may elect to require Tenant at
the expiration or sooner termination of the Term to restore the Premises to
substantially the same condition as existed immediately prior to the
Alterations. Tenant shall provide Landlord with reproducible record drawings (in
CAD format) of all Alterations within sixty (60) days after completion thereof.

(b) Notwithstanding the provisions of Section 11.1(a), the Alterations which
(x) consist solely of decorative or cosmetic work that does not affect or
involve the Building’s structure or base systems, and (y) which do not cost in
excess of Seventy-Five Thousand Dollars ($75,000.00), shall not be subject to
Landlord’s prior approval provided that Tenant delivers a reasonable description
of such Alterations to Landlord at least five (5) business days’ prior to
commencing such work and subject to the remaining provisions of this Section 11.

11.2 After-Hours. Landlord and Tenant recognize that to the extent Tenant elects
to perform some or all of the Alterations during times other than normal
construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m., excluding
holidays), Landlord may need to make arrangements to have supervisory personnel
on site. Accordingly, Landlord and Tenant agree as follows: Tenant shall give
Landlord at least two (2) business days’ prior written notice of any time
outside of normal construction hours when Tenant intends to perform any
Alterations (the

 

PAGE 21



--------------------------------------------------------------------------------

“After-Hours Work”). Tenant shall reimburse Landlord, within ten (10) days after
demand therefor, for the cost of Landlord’s supervisory personnel overseeing the
After-Hours Work. In addition, if construction during normal construction hours
unreasonably disturbs other tenants of the Building, in Landlord’s sole
discretion, Landlord may require Tenant to stop the performance of Alterations
during normal construction hours and to perform the same after hours, subject to
the foregoing requirement to pay for the cost of Landlord’s supervisory
personnel.

11.3 Harmonious Relations. Tenant agrees to conduct its labor relations and its
relations with its employees in such manner as to avoid all strikes, picketing
and boycotts of, on or about the Premises or the Building. Tenant further agrees
that if any of its employees strike or if a picket line or boycott is
established or conducted or carried out on or about the Property against Tenant
or its contractors or employees, or any of them, Tenant will forthwith cease
those operations in and upon the Premises that have caused the same until all
disputes are settled.

11.4 Liens. No Alterations shall be undertaken by Tenant until (i) Tenant has
made provision for written waiver of liens from all contractors for such
Alteration and taken other appropriate protective measures approved and/or
required by Landlord; and (ii) Tenant has procured appropriate surety payment
and performance bonds which shall name Landlord as an additional obligee and has
filed lien bond(s) (in jurisdictions where available) on behalf of such
contractors. Any mechanic’s lien filed against the Premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) days thereafter, at
Tenant’s expense by filing the bond required by law or otherwise.

11.5 General Requirements. Unless Landlord and Tenant otherwise agree in
writing, Tenant shall (a) procure or cause others to procure on its behalf all
necessary permits before undertaking any Alterations in the Premises (and
provide copies thereof to Landlord); (b) perform all of such Alterations in a
good and workmanlike manner, employing materials of good quality and in
compliance with Landlord’s construction rules and regulations, all insurance
requirements of this Lease, and Legal Requirements; and (c) defend, indemnify
and hold the Landlord Parties harmless from and against any and all Claims
occasioned by or growing out of such Alterations.

 

12. SIGNAGE

12.1 Restrictions. Tenant shall have the right to install Building standard
signage identifying Tenant’s business at the entrance to the Premises, which
signage shall be subject to Landlord’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed) and to all
applicable municipal codes and regulations. Tenant shall maintain and repair all
of its signage so as to keep same in a good and sightly condition, consistent
with the standards of first-class office/laboratory buildings. Subject to the
foregoing and to the following sentence, Tenant shall not place or suffer to be
placed or maintained on the exterior of the Premises, or any part of the
interior visible from the exterior thereof, any sign, banner, advertising matter
or any other thing of any kind (including, without limitation, any hand-lettered
advertising), and shall not place or maintain any decoration, letter or
advertising matter on the glass of any window or door of the Premises without
first obtaining Landlord’s written approval. Notwithstanding the foregoing, for
so long as the Premises contains at least seventy percent (70%) of the Rentable
Square Footage of the Building, Tenant shall have the right to place a sign on
the exterior of the Building in accordance with plans and specifications
therefor that have been approved in writing, in advance, by Landlord, which
approval shall not be unreasonably withheld. Landlord shall reasonably designate
the location of such sign. Such sign may be as large as Tenant’s Share of the
maximum signage allowable by law

 

PAGE 22



--------------------------------------------------------------------------------

on the Building. Tenant shall, at its sole expense, obtain any permits and
approvals required for the installation and maintenance of any such exterior
sign. No signs or blinds may be put on or in any window or elsewhere if visible
from the exterior of the Building. At the expiration or earlier termination of
this Lease, Tenant shall, at its sole expense, remove all Tenant’s signage and
repair any damage to the Building caused by the installation or removal of such
signage.

12.2 Building Directory. Landlord shall list Tenant within the directory in the
Building lobby at Landlord’s sole cost and expense.

 

13. ASSIGNMENT, MORTGAGING AND SUBLETTING

13.1 Landlord’s Consent Required. Tenant shall not mortgage or encumber this
Lease in whole or in part whether at one time or at intervals, operation of law
or otherwise. Except as expressly otherwise set forth herein Tenant shall not,
without Landlord’s prior written consent, assign, sublet, license or transfer
this Lease or the Premises in whole or in part whether by changes in 50% or more
of the ownership or control of Tenant, or any direct or indirect owner of
Tenant, whether at one time or at intervals, by sale or transfer of stock,
partnership or beneficial interests, operation of law or otherwise, or permit
the occupancy of all or any portion of the Premises by any person or entity
other than Tenant’s employees (each of the foregoing, a “Transfer”). Any
purported Transfer made without Landlord’s consent, if required hereunder, shall
be void and confer no rights upon any third person, provided that if there is a
Transfer, Landlord may collect rent from the transferee without waiving the
prohibition against Transfers, accepting the transferee, or releasing Tenant
from full performance under this Lease. In the event of any Transfer in
violation of this Section 13, Landlord shall have the right to terminate this
Lease upon thirty (30) days’ written notice to Tenant given within sixty
(60) days after receipt of written notice from Tenant to Landlord of any
Transfer, or within sixty (60) days after Landlord first learns of the Transfer
if no notice is given. No Transfer shall relieve Tenant of its primary
obligation as party Tenant hereunder, nor shall it reduce or increase Landlord’s
obligations under this Lease.

13.2 Landlord’s Recapture Right

(a) Subject to Section 13.7 below, Tenant shall, prior to offering or
advertising the Premises or any portion thereof for a Transfer that is (i) an
assignment, (ii) a sublease for more than fifty percent (50%) of the floor area
of the Premises or (iii) a sublease for any portion of the Premises that extends
for substantially the remainder of the Term, give a written notice (the
“Recapture Notice”) to Landlord which: (i) states that Tenant desires to make a
Transfer, (ii) identifies the affected portion of the Premises (the “Recapture
Premises”), (iii) in the case of a sublease identifies the period of time (the
“Recapture Period”) during which Tenant proposes to sublet the Recapture
Premises, or indicates that Tenant proposes to assign its interest in this
Lease, and (iv) offers to Landlord to terminate this Lease with respect to the
Recapture Premises (in the case of a proposed assignment of Tenant’s interest in
this Lease or a subletting for the remainder of the term of this Lease) or to
suspend the Term for the Recapture Period (i.e. the Term with respect to the
Recapture Premises shall be terminated during the Recapture Period and Tenant’s
rental obligations shall be proportionately reduced). Landlord shall have
fifteen (15) business days within which to respond to the Recapture Notice.

(b) Notwithstanding anything to the contrary contained herein, if Landlord
notifies Tenant that it accepts the offer contained in the Recapture Notice or
any subsequent Recapture Notice, Tenant shall have the right, for a period of
fifteen (15) days following receipt of such notice from Landlord, time being of
the essence, to notify Landlord in writing that it wishes to withdraw such offer
and this Lease shall continue in full force and effect.

 

PAGE 23



--------------------------------------------------------------------------------

13.3 Standard of Consent to Transfer. If Landlord does not timely give written
notice to Tenant accepting a Recapture Offer or declines to accept the same,
then Landlord agrees that, subject to the provisions of this Section 13,
Landlord shall not unreasonably withhold, condition or delay its consent to a
Transfer on the terms contained in the Recapture Notice to an entity which will
use the Premises for the Permitted Uses and, in Landlord’s reasonable opinion:
(a) has a tangible net worth and other financial indicators sufficient to meet
the Transferee’s obligations under the Transfer instrument in question; (b) has
a business reputation compatible with the operation of a first-class combination
laboratory, research, development and office building; and (c) the intended use
of such entity does not violate any restrictive use provisions then in effect
with respect to space in the Building.

13.4 Listing Confers no Rights. The listing of any name other than that of
Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest in any such other person, firm or
corporation any right or interest in this Lease or in the Premises or be deemed
to effect or evidence any consent of Landlord, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

13.5 Profits In Connection with Transfers. Tenant shall, within thirty (30) days
of receipt thereof, pay to Landlord fifty percent (50%) of any rent, sum or
other consideration to be paid or given in connection with any Transfer, either
initially or over time, after deducting reasonable actual out-of-pocket legal,
and brokerage expenses incurred by Tenant and unamortized improvements paid for
by Tenant in connection therewith, in excess of Rent hereunder as if such amount
were originally called for by the terms of this Lease as additional rent.

13.6 Prohibited Transfers. Notwithstanding any contrary provision of this Lease,
Tenant shall have no right to make a Transfer unless on both (i) the date on
which Tenant notifies Landlord of its intention to enter into a Transfer and
(ii) the date on which such Transfer is to take effect, Tenant is not in default
of any of its obligations under this Lease. Notwithstanding anything to the
contrary contained herein, Tenant agrees that in no event shall Tenant make a
Transfer to (a) any government agency; (b) any tenant, subtenant or occupant of
other space in the Building; or (c) any entity with whom Landlord shall have
negotiated for space in the Property in the six (6) months immediately preceding
such proposed Transfer.

13.7 Exceptions to Requirement for Consent. Notwithstanding anything to the
contrary herein contained, Tenant shall have the right, without obtaining
Landlord’s consent and without giving Landlord a Recapture Notice, to make a
Transfer to (a) an Affiliated Entity (hereinafter defined) so long as such
entity remains in such relationship to Tenant, and (b) a Successor, provided
that prior to or simultaneously with any such Transfer, such Affiliated Entity
or Successor, as the case may be, and Tenant execute and deliver to Landlord an
assignment and assumption agreement in form and substance reasonably acceptable
to Landlord whereby such Affiliated Entity or Successor, as the case may be,
shall agree to be independently bound by and upon all the covenants, agreements,
terms, provisions and conditions set forth in the Lease on the part of Tenant to
be performed, and whereby such Affiliated Entity or Successor, as the case may
be, shall expressly agree that the provisions of this Section 13 shall,
notwithstanding such Transfer, continue to be binding upon it with respect to
all future Transfers. For the purposes hereof, an “Affiliated Entity” shall be
defined as any entity (a) that has a net worth and other financial indicators
demonstrating

 

PAGE 24



--------------------------------------------------------------------------------

such entity’s ability to perform all of Tenant’s obligations hereunder, as
evidenced by audited financial statements; and (b) which is controlled by, is
under common control with, or which controls Tenant. For the purposes hereof, a
“Successor” shall be defined as any entity into or with which Tenant is merged
or with which Tenant is consolidated or which acquires all or substantially all
of Tenant’s stock or assets, provided that the surviving entity shall have a net
worth and other financial indicators sufficient to meet Tenant’s obligations
hereunder.

 

14. INSURANCE; INDEMNIFICATION; EXCULPATION

14.1 Tenant’s Insurance.

(a) Tenant shall procure, pay for and keep in force throughout the Term (and for
so long thereafter as Tenant remains in occupancy of the Premises) commercial
general liability insurance insuring Tenant on an occurrence basis against all
claims and demands for personal injury liability (including, without limitation,
bodily injury, sickness, disease, and death) or damage to property which may be
claimed to have occurred from and after the time any of the Tenant Parties shall
first enter the Premises, of not less than One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000) in the aggregate annually, and
from time to time thereafter shall be not less than such higher amounts, if
procurable, as may be reasonably required by Landlord. Tenant shall also carry
umbrella liability coverage in an amount of no less than Six Million Dollars
($6,000,000). Such policy shall also include contractual liability coverage
covering Tenant’s liability assumed under this Lease, including without
limitation Tenant’s indemnification obligations. Such insurance policy(ies)
shall name Landlord, Landlord’s managing agent and persons claiming by, through
or under them, if any, as additional insureds.

(b) Tenant shall take out and maintain throughout the Term a policy of fire,
vandalism, malicious mischief, extended coverage and so-called “all risk”
coverage insurance in an amount equal to one hundred percent (100%) of the
replacement cost insuring (i) all items or components of Alterations
(collectively, the “Tenant-Insured Improvements”), and (ii) all of Tenant’s
furniture, equipment, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or the Building, including without limitation
Tenant’s Rooftop Equipment and all of Tenant’s animals (collectively, “Tenant’s
Property”). Such insurance shall insure the interests of both Landlord and
Tenant as their respective interests may appear from time to time.

(c) Tenant shall take out and maintain a policy of business interruption
insurance throughout the Term sufficient to cover at least twelve (12) months of
Rent due hereunder and Tenant’s business losses during such 12-month period.

(d) During periods when Tenant’s Work and/or any Alterations are being
performed, Tenant shall maintain, or cause to be maintained, so-called all risk
or special cause of loss property insurance or its equivalent and/or builders
risk insurance on 100% replacement cost coverage basis, including hard and soft
costs coverages. Such insurance shall protect and insure Landlord, Landlord’s
agents, Tenant and Tenant’s contractors, as their interests may appear, against
loss or damage by fire, water damage, vandalism and malicious mischief, and such
other risks as are customarily covered by so-called all risk or special cause of
loss property / builders risk coverage or its equivalent.

 

PAGE 25



--------------------------------------------------------------------------------

(e) Tenant shall procure and maintain at its sole expense such additional
insurance as may be necessary to comply with any Legal Requirements.

(f) Tenant shall cause all contractors and subcontractors to maintain during the
performance of any Alterations the insurance described in Exhibit 9 attached
hereto.

(g) The insurance required pursuant to Sections 14.1(a), (b), (c), (d) and
(e) (collectively, “Tenant’s Insurance Policies”) shall be effected with
insurers approved by Landlord, with a rating of not less than “A-XI” in the
current Best’s Insurance Reports, and authorized to do business in the
Commonwealth of Massachusetts under valid and enforceable policies. Tenant’s
Insurance Policies shall each provide that it shall not be canceled without at
least thirty (30) days’ prior written notice to each insured named therein.
Tenant’s Insurance Policies may include deductibles in an amount no greater than
the greater of $25,000 or commercially reasonable amounts. On or before the date
on which any of the Tenant Parties shall first enter the Premises and thereafter
not less than fifteen (15) days prior to the expiration date of each expiring
policy, Tenant shall deliver to Landlord binders of Tenant’s Insurance Policies
issued by the respective insurers setting forth in full the provisions thereof
together with evidence satisfactory to Landlord of the payment of all premiums
for such policies. In the event of any claim, and upon Landlord’s request,
Tenant shall deliver to Landlord complete copies of Tenant’s Insurance Policies.
Upon request of Landlord, Tenant shall deliver to any Mortgagee copies of the
foregoing documents.

14.2 Indemnification. (a) Except to the extent caused by the gross negligence,
willful misconduct or breach of this Lease of and by any of the Landlord
Parties, Tenant shall defend, indemnify and save the Landlord Parties harmless
from and against any and all Claims asserted by or on behalf of any person,
firm, corporation or public authority arising from:

(a) Tenant’s breach of any covenant or obligation under this Lease;

(b) Any injury to or death of any person, or loss of or damage to property,
sustained or occurring in, upon, at or about the Premises;

(c) Any injury to or death of any person, or loss of or damage to property
arising out of the use or occupancy of the Premises by or the negligence or
willful misconduct of any of the Tenant Parties; and

(d) On account of or based upon any work or thing whatsoever done (other than by
Landlord or any of the Landlord Parties) at the Premises during the Term and
during the period of time, if any, prior to the Term Commencement Date that any
of the Tenant Parties may have been given access to the Premises.

(b) Landlord shall defend, indemnify and save the Tenant harmless from and
against any and all Claims asserted by or on behalf of any person, firm,
corporation or public authority to the extent arising from Landlord’s gross
negligence, willful misconduct or breach of this Lease Agreement.

14.3 Property of Tenant. Tenant covenants and agrees that, except to the extent
caused by the gross negligence, willful misconduct or breach of this Lease of
and by any of the Landlord Parties to the maximum extent permitted by Legal
Requirements, all of Tenant’s Property at the Premises shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall

 

PAGE 26



--------------------------------------------------------------------------------

be damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord, except,
subject to Section 14.5 hereof, to the extent such damage or loss is due to the
gross negligence, willful misconduct or breach of this Lease Agreement of or by
any of the Landlord Parties.

14.4 Limitation of Landlord’s Liability for Damage or Injury. Landlord shall not
be liable for any injury or damage to persons, animals or property resulting
from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except to the extent caused by or due to
the gross negligence, willful misconduct or breach of this Lease Agreement of
and by any of the Landlord Parties, and then, where notice and an opportunity to
cure are appropriate (i.e., where Tenant has an opportunity to know or should
have known of such condition sufficiently in advance of the occurrence of any
such injury or damage resulting therefrom as would have enabled Landlord to
prevent such damage or loss had Tenant notified Landlord of such condition) only
after (i) notice to Landlord of the condition claimed to constitute gross
negligence, willful misconduct or a breach of this Lease Agreement, and (ii) the
expiration of a reasonable time after such notice has been received by Landlord
without Landlord having commenced to take all reasonable and practicable means
to cure or correct such condition; and pending such cure or correction by
Landlord, Tenant shall take all reasonably prudent temporary measures and
safeguards to prevent any injury, loss or damage to persons or property.
Notwithstanding the foregoing, in no event shall any of the Landlord Parties be
liable for any loss which is covered by insurance policies actually carried or
required to be so carried by this Lease; nor shall any of the Landlord Parties
be liable for any such damage caused by other tenants or persons in the Building
or caused by operations in construction of any private, public, or quasi-public
work.

14.5 Waiver of Subrogation; Mutual Release. Landlord and Tenant each hereby
waives on behalf of itself and its property (i.e., as opposed to liability)
insurers (none of which shall ever be assigned any such claim or be entitled
thereto due to subrogation or otherwise) any and all rights of recovery, claim,
action, or cause of action against the other and its agents, officers, servants,
partners, shareholders, or employees (collectively, the “Related Parties”) for
any loss or damage that may occur to or within the Premises or the Building or
any improvements thereto, or any personal property of such party therein which
is insured against under any property insurance policy actually being maintained
by the waiving party from time to time, even if not required hereunder, or which
would be insured against under the terms of any insurance policy required to be
carried or maintained by the waiving party hereunder, whether or not such
insurance coverage is actually being maintained, including, in every instance,
such loss or damage that may be caused by the negligence of the other party
hereto and/or its Related Parties. Landlord and Tenant each agrees to cause
appropriate clauses to be included in its property insurance policies necessary
to implement the foregoing provisions.

14.6 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit any Tenant
Party to do any act or thing upon the Premises or elsewhere in the Building
which will invalidate or be in conflict with any insurance policies covering the
Building and the fixtures and property therein; and shall not do, or permit to
be done, any act or thing upon the Premises which shall subject Landlord to any
liability or responsibility for injury to any person or persons or to property
by reason of any business or operation being carried on upon said Premises or
for any other reason. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, Tenant shall

 

PAGE 27



--------------------------------------------------------------------------------

reimburse Landlord upon demand for that part of any insurance premiums which
shall have been charged because of such failure by Tenant, together with
interest at the Default Rate until paid in full, within ten (10) days after
receipt of an invoice therefor. In addition, Tenant shall reimburse Landlord for
any increase in insurance premium arising as a result of Tenant’s use and/or
storage of any Hazardous Materials in the Premises.

14.7 Radioactive Materials. In order to induce Landlord to waive its otherwise
applicable requirement that Tenant maintain insurance in favor as Landlord
against liability arising from the presence of radioactive materials in the
Premises, Tenant hereby represents and warrants to Landlord that at no time
during the Term will Tenant bring upon, or permit to be brought upon, the
Premises any radioactive materials whatsoever.

 

15. CASUALTY; TAKING

15.1 Damage. If the Premises are damaged in whole or part because of fire or
other insured casualty (“Casualty”), or if the Premises are subject to a taking
in connection with the exercise of any power of eminent domain, condemnation, or
purchase under threat or in lieu thereof (any of the foregoing, a “Taking”),
then unless this Lease is terminated in accordance with Section 15.2 below,
Landlord shall restore the Building and/or the Premises to substantially the
same condition as existed immediately following completion of Landlord’s Work,
or in the event of a partial Taking which affects the Building and the Premises,
restore the remainder of the Building and the Premises not so Taken to
substantially the same condition as is reasonably feasible. If, in Landlord’s
reasonable judgment, any element of the Tenant-Insured Improvements can more
effectively be restored as an integral part of Landlord’s restoration of the
Building or the Premises, such restoration shall also be made by Landlord, but
at Tenant’s sole cost and expense. Subject to rights of Mortgagees, Tenant
Delays, Legal Requirements then in existence and to delays for adjustment of
insurance proceeds or Taking awards, as the case may be, and instances of
Landlord’s Force Majeure, Landlord shall substantially complete such restoration
within one (1) year after Landlord’s receipt of all required permits therefor
with respect to substantial reconstruction of at least 50% of the Building, or,
within one hundred eighty (180) days after Landlord’s receipt of all required
permits therefor in the case of restoration of less than 50% of the Building.
Upon substantial completion of such restoration by Landlord, Tenant shall use
diligent efforts to complete restoration of the Premises to substantially the
same condition as existed immediately prior to such Casualty or Taking, as the
case may be, as soon as reasonably possible. Tenant agrees to cooperate with
Landlord in such manner as Landlord may reasonably request to assist Landlord in
collecting insurance proceeds due in connection with any Casualty which affects
the Premises or the Building. In no event shall Landlord be required to expend
more than the Net (hereinafter defined) insurance proceeds Landlord receives for
damage to the Premises and/or the Building or the Net Taking award attributable
to the Premises and/or the Building. “Net” means the insurance proceeds or
Taking award actually paid to Landlord (and not paid over to a Mortgagee) less
all costs and expenses, including adjusters and attorney’s fees, of obtaining
the same. In the Operating Year in which a Casualty occurs, there shall be
included in Operating Costs Landlord’s deductible under its property insurance
policy. Except as Landlord may elect pursuant to this Section 15.1, under no
circumstances shall Landlord be required to repair any damage to, or make any
repairs to or replacements of, any Tenant-Insured Improvements.

 

PAGE 28



--------------------------------------------------------------------------------

15.2 Termination Rights.

(a) Landlord’s Termination Rights. Landlord may terminate this Lease upon thirty
(30) days’ prior written notice to Tenant if:

(i) any material portion of the Building or any material means of access thereto
is taken;

(ii) more than thirty-five percent (35%) of the Building is damaged by Casualty;
or

(iii) if the estimated time to complete restoration exceeds one (1) year from
the date on which Landlord receives all required permits for such restoration.

(b) Tenant’s Termination Right. If Landlord is so required but fails to complete
restoration of the Premises within the time frames and subject to the conditions
set forth in Section 15.1 above, then Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord; provided, however, that if
Landlord completes such restoration within thirty (30) days after receipt of any
such termination notice, such termination notice shall be null and void and this
Lease shall continue in full force and effect. The remedies set forth in this
Section 15.2(b) and in Section 15.2(c) below are Tenant’s sole and exclusive
rights and remedies based upon Landlord’s failure to complete the restoration of
the Premises as set forth herein. Notwithstanding anything to the contrary
contained herein, Tenant shall not have the right to terminate this Lease
pursuant to this Section 15 if the Casualty was caused by the negligence or
intentional misconduct of any Tenant Party.

(c) Further Termination Rights. In the case of any Casualty or Taking affecting
the Premises and occurring during the last twelve (12) months of the Term, then
(i) if such Casualty or Taking results in more than twenty-five percent (25%) of
the floor area of the Premises being unsuitable for the Permitted Uses, or
(ii) the damage to the Premises costs more than $250,000 to restore, then either
Landlord or Tenant shall have the option to terminate this Lease upon thirty
(30) days’ written notice to the other. In addition, if Landlord’s Mortgagee
does not release sufficient insurance proceeds to cover the cost of Landlord’s
restoration obligations, then Landlord shall (i) notify Tenant thereof, and
(ii) have the right to terminate this Lease. If Landlord does not terminate this
Lease pursuant to the previous sentence and such notice by Landlord does not
include an agreement by Landlord to pay for the difference between the cost of
such restoration and such released insurance proceeds, then Tenant may terminate
this Lease by written notice to Landlord on or before the date that is thirty
(30) days after such notice. Notwithstanding anything to the contrary contained
in this Section 15, in no event may Tenant elect to terminate this Lease
hereunder if the Casualty that would otherwise give rise to such right results
from the gross negligence or willful misconduct of Tenant, its agents,
contractors, or employees.

(d) Automatic Termination. In the case of a Taking of the entire Premises, then
this Lease shall automatically terminate as of the date of possession by the
Taking authority.

15.3 [Intentionally Omitted.]

15.4 Disposition of Awards. Except for any separate award for Tenant’s movable
trade fixtures, relocation expenses, and unamortized leasehold improvements paid
for by Tenant (provided that the same may not reduce Landlord’s award), all
Taking awards to Landlord or Tenant shall be Landlord’s property without
Tenant’s participation, and Tenant hereby assigns to Landlord Tenant’s interest,
if any, in such award. Tenant may pursue its own claim against the Taking
authority.

 

PAGE 29



--------------------------------------------------------------------------------

16. ESTOPPEL CERTIFICATE.

Tenant shall at any time and from time to time upon not less than ten (10) days’
prior notice from Landlord, execute, acknowledge and deliver to Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
Rent has been paid in advance, if any, stating whether or not Landlord is in
default in performance of any covenant, agreement, term, provision or condition
contained in this Lease and, if so, specifying each such default, and such other
facts as Landlord may reasonably request, it being intended that any such
statement delivered pursuant hereto may be relied upon by any prospective
purchaser of the Building or of any interest of Landlord therein, any Mortgagee
or prospective Mortgagee thereof, any lessor or prospective lessor thereof, any
lessee or prospective lessee thereof, or any prospective assignee of any
mortgage thereof. Time is of the essence with respect to any such requested
certificate, Tenant hereby acknowledging the importance of such certificates in
mortgage financing arrangements, prospective sales and the like. If Tenant shall
fail to execute and deliver to Landlord any such statement within such ten-day
period, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact in its name
and behalf to execute such statement, such appointment being coupled with an
interest.

 

17. HAZARDOUS MATERIALS

17.1 Prohibition. Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Property (i) any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers); and (ii) any Hazardous Material
(hereinafter defined), other than the types and quantities of Hazardous
Materials which are listed on Exhibit 7 attached hereto (“Tenant’s Hazardous
Materials”), provided that the same shall at all times be brought upon, kept or
used in so-called ‘control areas’ (the number and size of which shall be
reasonably determined by Landlord in accordance with Applicable Laws) and in
accordance with all applicable Environmental Laws (hereinafter defined) and
prudent environmental practice and (with respect to medical waste and so-called
“biohazard” materials) good scientific and medical practice. Not later than
thirty (30) days after the Execution Date Tenant shall provide Landlord a
written list indicating the quantities of all such Tenant’s Hazardous Materials
that Tenant reasonably anticipates will be located within the Premises. Tenant
shall be responsible for assuring that all laboratory uses are adequately and
properly vented. On or before each anniversary of the Term Commencement Date,
Tenant shall submit to Landlord an updated list of Tenant’s Hazardous Materials,
including quantities thereof, for Landlord’s review and approval, which approval
shall not be unreasonably withheld, conditioned or delayed. Landlord shall have
the right, from time to time, to inspect the Premises for compliance with the
terms of this Section 17.1. Notwithstanding the foregoing, with respect to any
of Tenant’s Hazardous Materials which Tenant does not properly handle, store or
dispose of in compliance with all applicable Environmental Laws (hereinafter
defined), prudent environmental practice and (with respect to medical waste and
so-called “biohazard materials” good scientific and medical practice), Tenant
shall, upon written notice from Landlord, no longer have the right to bring such
material into the Building or the Property until Tenant has demonstrated, to
Landlord’s reasonable satisfaction, that Tenant has implemented programs to
thereafter properly handle, store or dispose of such material.

17.2 Environmental Laws. For purposes hereof, “Environmental Laws” shall mean
all laws, statutes, ordinances, rules and regulations of any local, state or
federal governmental authority

 

PAGE 30



--------------------------------------------------------------------------------

having jurisdiction concerning environmental, health and safety matters,
including but not limited to any discharge by any of the Tenant Parties into the
air, surface water, sewers, soil or groundwater of any Hazardous Material
(hereinafter defined) whether within or outside the Premises, including, without
limitation (a) the Federal Water Pollution Control Act, 33 U.S.C. Section 1251
et seq., (b) the Federal Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq., (c) the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601 et seq., (d) the Toxic Substances
Control Act of 1976, 15 U.S.C. Section 2601 et seq., and (e) Chapter 21E of the
General Laws of Massachusetts. Tenant, at its sole cost and expense, shall
comply with (i) Environmental Laws, and (ii) any rules, requirements and safety
procedures of the Massachusetts Department of Environmental Protection, the City
of Cambridge and any insurer of the Building or the Premises with respect to
Tenant’s use, storage and disposal of any Hazardous Materials.

17.3 Hazardous Material Defined. As used herein, the term “Hazardous Material”
means asbestos, oil or any hazardous, radioactive or toxic substance, material
or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials. The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

17.4 Testing. If any Mortgagee or governmental authority requires testing to
determine whether there has been any release of Hazardous Materials and such
testing is required as a result of the acts or omissions of any of the Tenant
Parties, then Tenant shall reimburse Landlord upon demand, as additional rent,
for the reasonable costs thereof, together with interest at the Default Rate
until paid in full. Tenant shall execute affidavits, certifications and the
like, as may be reasonably requested by Landlord from time to time concerning
Tenant’s best knowledge and belief concerning the presence of Hazardous
Materials in or on the Premises, the Building or the Property. In addition to
the foregoing, if Landlord reasonably believes that any Hazardous Materials have
been released on the Premises in violation of this Lease or any Legal
Requirement, Landlord shall have the right to conduct appropriate tests of the
Premises or any portion thereof to demonstrate that Hazardous Materials are
present or that contamination has occurred due to the acts or omissions of any
of the Tenant Parties. Tenant shall pay all reasonable costs of such tests if
such tests reveal that Hazardous Materials exist at the Premises in material
violation of this Lease or any Legal Requirement. Further, Landlord shall have
the right to cause a third party consultant retained by Landlord, at Landlord’s
expense (provided, however, that such costs shall be included in Operating
Costs), to review, but not more than once in any calendar year, Tenant’s lab
operations, procedures and permits to ascertain whether or not Tenant is
complying with law and adhering to best industry practices. Tenant agrees to
cooperate in good faith with any such review and to provide to such consultant
any information requested by such consultant and reasonably required in order
for such consultant to perform such review, but nothing contained herein shall
require Tenant to provide proprietary or confidential information to such
consultant.

17.5 Indemnity; Remediation.

(a) Tenant hereby covenants and agrees to indemnify, defend and hold the
Landlord Parties harmless from and against any and all Claims against any of the
Landlord Parties arising out of contamination of any part of the Property or
other adjacent property, which contamination arises as a result of: (i) the
presence of Hazardous Material in the Premises, the

 

PAGE 31



--------------------------------------------------------------------------------

presence of which is caused by any act or omission of any of the Tenant Parties,
or (ii) from a breach by Tenant of its obligations under this Section 17. This
indemnification of the Landlord Parties by Tenant includes, without limitation,
reasonable costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
federal, state or local governmental agency or political subdivision because of
Hazardous Material present in the soil or ground water on or under the Building
based upon the circumstances identified in the first sentence of this
Section 17.5. The indemnification and hold harmless obligations of Tenant under
this Section 17.5 shall survive the expiration or any earlier termination of
this Lease. Without limiting the foregoing, if the presence of any Hazardous
Material in the Building or otherwise in the Property is caused or permitted by
any of the Tenant Parties and results in any contamination of any part of the
Property or any adjacent property, Tenant shall promptly take all actions at
Tenant’s sole cost and expense as are necessary to return the Property and/or
the Building or any adjacent property to their condition as of the date of this
Lease, provided that Tenant shall first obtain Landlord’s written approval of
such actions, which approval shall not be unreasonably withheld, conditioned or
delayed so long as such actions, in Landlord’s reasonable discretion, would not
potentially have any adverse effect on the Property, and, in any event, Landlord
shall not withhold its approval of any proposed actions which are required by
applicable Environmental Laws. The provisions of this Section 17.5 shall survive
the expiration or earlier termination of the Lease.

(b) Without limiting the obligations set forth in Section 17.5(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Property as
a result of the acts or omissions of any of the Tenant Parties and results in
any contamination of any part of the Property or any adjacent property that is
in violation of any applicable Environmental Law or that requires the
performance of any response action pursuant to any Environmental Law, Tenant
shall promptly take all actions at Tenant’s sole cost and expense as are
necessary to reduce such Hazardous Material to amounts below any applicable
Reportable Quantity, any applicable Reportable Concentration and any other
applicable standard set forth in any Environmental Law; provided that Tenant
shall first obtain Landlord’s written approval of such actions, which approval
shall not be unreasonably withheld, conditioned or delayed so long as such
actions would not be reasonably expected to have an adverse effect on the market
value or utility of the Property for the Permitted Uses, and in any event,
Landlord shall not withhold its approval of any proposed actions which are
required by applicable Environmental Laws (such approved actions, “Tenant’s
Remediation”).

(c) In the event that Tenant fails to complete Tenant’s Remediation prior to the
end of the Term, then:

(i) until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s Licensed Site Professional (as such term is defined by
applicable Environmental Laws), who shall be reasonably acceptable to Landlord)
(the “Remediation Completion Date”), Tenant shall pay to Landlord, with respect
to the portion of the Premises which reasonably cannot be occupied by a new
tenant until completion of Tenant’s Remediation, (A) Additional Rent on account
of Operating Costs and Taxes and (B) Base Rent in an amount equal to the greater
of (1) the fair market rental value of such portion of the Premises (determined
in substantial accordance with the process described in Section 1.2 above), and
(2) Base Rent attributable to such portion of the Premises in effect immediately
prior to the end of the Term; and

(ii) Tenant shall maintain responsibility for Tenant’s Remediation and Tenant
shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws. If Tenant does not diligently pursue
completion of Tenant’s Remediation,

 

PAGE 32



--------------------------------------------------------------------------------

Landlord shall have the right to either (A) assume control for overseeing
Tenant’s Remediation, in which event Tenant shall pay all reasonable costs and
expenses of Tenant’s Remediation (it being understood and agreed that all costs
and expenses of Tenant’s Remediation incurred pursuant to contracts entered into
by Tenant shall be deemed reasonable) within thirty (30) days of demand therefor
(which demand shall be made no more often than monthly), and Landlord shall be
substituted as the party identified on any governmental filings as the party
responsible for the performance of such Tenant’s Remediation or (B) require
Tenant to maintain responsibility for Tenant’s Remediation, in which event
Tenant shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws, it being understood that Tenant’s
Remediation shall not contain any requirement that Tenant remediate any
contamination to levels or standards more stringent than those associated with
the Property’s current office, research and development, laboratory, and
vivarium uses.

(d) The provisions of this Section 17.5 shall survive the expiration or earlier
termination of this Lease.

17.6 Disclosures. Prior to bringing any Hazardous Material into any part of the
Property, Tenant shall deliver to Landlord the following information with
respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s Spill Response Plan,
and all plans which Tenant is required to supply to any governmental agency or
authority pursuant to any Environmental Laws; (c) copies of all Required Permits
relating thereto; and (d) other information reasonably requested by Landlord.

17.7 Removal. Tenant shall be responsible, at its sole cost and expense, for
Hazardous Material and other biohazard disposal services for the Premises. Such
services shall be performed by contractors reasonably acceptable to Landlord and
on a sufficient basis to ensure that the Premises are at all times kept neat,
clean and free of Hazardous Materials and biohazards except in appropriate,
specially marked containers reasonably approved by Landlord.

 

18. RULES AND REGULATIONS.

18.1 Rules and Regulations. Tenant will faithfully observe and comply with all
rules and regulations promulgated from time to time with respect to the
Building, the Property and construction within the Property (collectively, the
“Rules and Regulations”). The current version of the Rules and Regulations is
attached hereto as Exhibit 8. In the case of any conflict between the provisions
of this Lease and any future rules and regulations, the provisions of this Lease
shall control. Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, contractors, visitors, invitees
or licensees.

18.2 Energy Conservation. Landlord may institute upon written notice to Tenant
such policies, programs and measures as may be necessary, required, or expedient
for the conservation and/or preservation of energy or energy services
(collectively, the “Conservation Program”), provided however, that the
Conservation Program does not, by reason of such policies, programs and
measures, reduce the level of energy or energy services being provided to the
Premises below the level of energy or energy services then being provided in
comparable combination laboratory, research and development and office buildings
in the vicinity of the Premises, or as may be necessary

 

PAGE 33



--------------------------------------------------------------------------------

or required to comply with Legal Requirements or standards or the other
provisions of this Lease. Upon receipt of such notice, Tenant shall comply with
the Conservation Program unless Tenant demonstrates that such compliance places
an unreasonable financial or operational burden on Tenant.

18.3 Recycling. Upon written notice, Landlord may establish commercially
reasonable policies, programs and measures for the recycling of paper, products,
plastic, tin and other materials (a “Recycling Program”). Upon receipt of such
notice, Tenant will comply with the Recycling Program at Tenant’s sole cost and
expense.

 

19. LAWS AND PERMITS.

19.1 Legal Requirements. Tenant shall not cause or permit the Premises, or cause
the Property or the Building to be used in any way that violates any Legal
Requirement, order, permit, approval, variance, covenant or restrictions of
record or any provisions of this Lease, interferes with the rights of tenants of
the Building, or constitutes a nuisance or waste. Tenant shall obtain, maintain
and pay for all permits and approvals needed for the operation of Tenant’s
business and/or Tenant’s Rooftop Equipment, as soon as reasonably possible, and
in any event shall not undertake any operations or use of Tenant’s Rooftop
Equipment unless all applicable permits and approvals are in place and shall,
promptly take all actions necessary to comply with all Legal Requirements,
including, without limitation, the Occupational Safety and Health Act,
applicable to Tenant’s use of the Premises, the Property or the Building. Tenant
shall maintain in full force and effect all certifications or permissions
required by any authority having jurisdiction to authorize, franchise or
regulate Tenant’s use of the Premises. Tenant shall be solely responsible for
procuring and complying at all times with any and all necessary permits and
approvals directly or indirectly relating or incident to: the conduct of its
activities on the Premises; its scientific experimentation, transportation,
storage, handling, use and disposal of any chemical or radioactive or
bacteriological or pathological substances or organisms or other hazardous
wastes or environmentally dangerous substances or materials or medical waste or
animals or laboratory specimens. Within ten (10) days of a request by Landlord,
which request shall be made not more than once during each period of twelve
(12) consecutive months during the Term hereof, unless otherwise requested by
any mortgagee of Landlord or unless Landlord reasonably suspects that Tenant has
violated the provisions of this Section 4.4, Tenant shall furnish Landlord with
copies of all such permits and approvals that Tenant possesses or has obtained
together with a certificate certifying that such permits are all of the permits
that Tenant possesses or has obtained with respect to the Premises. Tenant shall
promptly give written notice to Landlord of any warnings or violations relative
to the above received from any federal, state or municipal agency or by any
court of law and shall promptly cure the conditions causing any such violations.
Tenant shall not be deemed to be in default of its obligations under the
preceding sentence to promptly cure any condition causing any such violation in
the event that, in lieu of such cure, Tenant shall contest the validity of such
violation by appellate or other proceedings permitted under applicable law,
provided that: (i) any such contest is made reasonably and in good faith,
(ii) Tenant makes provisions, including, without limitation, posting bond(s) or
giving other security, reasonably acceptable to Landlord to protect Landlord,
the Building and the Property from any liability, costs, damages or expenses
arising in connection with such alleged violation and failure to cure,
(iii) Tenant shall agree to indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord harmless from and against any and all
liability, costs, damages, or expenses arising in connection with such condition
and/or violation, (iv) Tenant shall promptly cure any violation in the event
that its appeal of such violation is overruled or rejected, and (v) Tenant’s
decision to delay such cure shall not, in Landlord’s good faith determination,
be likely to result in any actual or threatened bodily injury, property damage,
or any civil or criminal liability to Landlord,

 

PAGE 34



--------------------------------------------------------------------------------

any tenant or occupant of the Building or the Property, or any other person or
entity. Nothing contained in this Section 19.1 shall be construed to expand the
uses permitted hereunder beyond the Permitted Uses. Landlord shall comply with
any Legal Requirements and with any direction of any public office or officer
relating to the maintenance or operation of the structural elements of the
building and the Common Areas and office building, and the costs so incurred by
Landlord shall be included in Operating Costs in accordance with the provisions
of Section 5.2.

 

20. DEFAULT

20.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder by Tenant:

(a) If Tenant fails to make any payment of Rent or any other payment required
hereunder, as and when due, and such failure shall continue for a period of five
(5) business days after notice thereof to Tenant; provided, however, an Event of
Default shall occur hereunder without any obligation of Landlord to give any
notice if (i) Tenant fails to make any payment within five (5) business days
after the due date therefor, and (ii) Landlord has given Tenant written notice
under this Section 20.1(a) on more than one (1) occasion during the twelve
(12) month interval preceding such failure by Tenant;

(b) If Tenant shall abandon the Premises (whether or not the keys shall have
been surrendered or the Rent shall have been paid);

(c) If Tenant shall fail to execute and deliver to Landlord an estoppel
certificate pursuant to Section 16 above or a subordination and attornment
agreement pursuant to Section 22 below, within the timeframes set forth therein,
which failure continues for ten (10) days after notice to Tenant thereof;

(d) If Tenant shall fail to maintain any insurance required hereunder and Tenant
fails to cure such default within three (3) business days of receiving notice of
such default;

(e) If Tenant shall fail to restore the Security Deposit to its original amount
or deliver a replacement Letter of Credit as required under Section 7 above and
Tenant fails to cure such default within five (5) business days of receiving
notice of such default;

(f) If Tenant causes or suffers any release of Hazardous Materials in or near
the Property and Tenant fails to cure the same within thirty (30) days of
receiving notice of such default;

(g) If Tenant shall make a Transfer in violation of the provisions of Section 13
above, or if any event shall occur or any contingency shall arise whereby this
Lease, or the term and estate thereby created, would (by operation of law or
otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Section 13 hereof;

(h) If Tenant shall fail to perform its obligations under Section 3 hereof and
such failure continues for more than thirty (30) days after notice thereof from
Landlord;

(i) The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified above, and such failure continues for more than thirty (30) days after
notice thereof from Landlord; provided, further, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably

 

PAGE 35



--------------------------------------------------------------------------------

required for its cure, then Tenant shall not be deemed to be in default if
Tenant shall commence such cure within said thirty (30) day period and
thereafter diligently prosecute such cure to completion, which completion shall
occur not later than ninety (90) days from the date of such notice from
Landlord;

(j) Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors;

(k) Tenant shall make an assignment or trust mortgage, or other conveyance or
transfer of like nature, of all or a substantial part of its property for the
benefit of its creditors,

(l) an attachment on mesne process, on execution or otherwise, or other legal
process shall issue against Tenant or its property and a sale of any of its
assets shall be held thereunder;

(m) any judgment, attachment or the like in excess of $1,000,000 shall be
entered, recorded or filed against Tenant in any court, registry, etc. and
Tenant shall fail to pay such judgment within thirty (30) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc. within thirty (30) days of such entry,
recording or filing, as the case may be;

(n) the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within thirty (30) days thereafter;

(o) a receiver, sequesterer, trustee or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant’s
Property and such appointment shall not be vacated within thirty (30) days; and

(p) any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding.

Wherever “Tenant” is used in subsections (i), (j), (k), (l), (n) or (o) of this
Section 20.1, it shall be deemed to include any parent entity of Tenant and any
guarantor of any of Tenant’s obligations under this Lease.

20.2 Remedies. Upon an Event of Default, Landlord may, by notice to Tenant,
elect to terminate this Lease; and thereupon (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date. Upon such termination, Landlord shall have the right to utilize the
Security Deposit or draw down the entire Letter of Credit, as applicable, and
apply the proceeds thereof to its damages hereunder. Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, by lawful
process, enter into and upon the Premises (or any part thereof in the name of
the whole); repossess the same, as of its former estate; and expel Tenant and
those claiming under Tenant. The words “re-entry” and “re-enter” as used in this
Lease are not restricted to their technical legal meanings.

 

PAGE 36



--------------------------------------------------------------------------------

20.3 Damages - Termination.

(a) Upon the termination of this Lease under the provisions of this Section 20,
Tenant shall pay to Landlord Rent up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord, either:

(i) the amount (discounted to present value at the rate of five percent (5%) per
annum) by which, at the time of the termination of this Lease (or at any time
thereafter if Landlord shall have initially elected damages under
Section 20.3(a)(ii) below), (x) the aggregate of Rent projected over the period
commencing with such termination and ending on the Expiration Date, exceeds
(y) the aggregate projected rental value of the Premises for such period, taking
into account a reasonable time period during which the Premises shall be
unoccupied, plus all Reletting Costs (hereinafter defined); or

(ii) amounts equal to Rent which would have been payable by Tenant had this
Lease not been so terminated, payable upon the due dates therefor specified
herein following such termination and until the Expiration Date, provided,
however, if Landlord shall re-let the Premises during such period, that Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord from such re-letting the expenses
incurred or paid by Landlord in terminating this Lease, as well as the expenses
of re-letting, including altering and preparing the Premises for new tenants,
brokers’ commissions, and all other similar and dissimilar expenses properly
chargeable against the Premises and the rental therefrom (collectively,
“Reletting Costs”), it being understood that any such re-letting may be for a
period equal to or shorter or longer than the remaining Term; and provided,
further, that (x) in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder and (y) in
no event shall Tenant be entitled in any suit for the collection of damages
pursuant to this Section 20.3(a)(ii) to a credit in respect of any net rents
from a re-letting except to the extent that such net rents are actually received
by Landlord prior to the commencement of such suit. If the Premises or any part
thereof should be re-let in combination with other space, then proper
apportionment on a square foot area basis shall be made of the rent received
from such re-letting and of the expenses of re-letting.

(b) In calculating the amount due under Section 20.3(a)(i), above, there shall
be included, in addition to the Base Rent, all other considerations agreed to be
paid or performed by Tenant, including without limitation Tenant’s Share of
Operating Costs and Taxes, on the assumption that all such amounts and
considerations would have increased at the rate of three percent (3%) per annum
for the balance of the full term hereby granted.

(c) Suit or suits for the recovery of such damages, or any installments thereof,
may be brought by Landlord from time to time at its election, and nothing
contained herein shall be deemed to require Landlord to postpone suit until the
date when the Term would have expired if it had not been terminated hereunder.

(d) Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any Event of Default hereunder.

 

PAGE 37



--------------------------------------------------------------------------------

(e) In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 20.3, Landlord may, by written notice to Tenant, at any time after this
Lease is terminated under any of the provisions herein contained or is otherwise
terminated for breach of any obligation of Tenant and before such full recovery,
elect to recover, and Tenant shall thereupon pay, as liquidated damages, an
amount equal to the aggregate of (x) an amount equal to the lesser of (1) Rent
accrued under this Lease in the twelve (12) months immediately prior to such
termination, or (2) Rent payable during the remaining months of the Term if this
Lease had not been terminated, plus (y) the amount of Rent accrued and unpaid at
the time of termination, less (z) the amount of any recovery by Landlord under
the foregoing provisions of this Section 20.3 up to the time of payment of such
liquidated damages.

20.4 Landlord’s Self-Help; Fees and Expenses. If Tenant shall default in the
performance of any covenant on Tenant’s part to be performed in this Lease
contained, including without limitation the obligation to maintain the Premises
in the required condition pursuant to Section 10.1 above, Landlord may, upon
reasonable advance notice, except that no notice shall be required in an
emergency, immediately, or at any time thereafter, perform the same for the
account of Tenant. Tenant shall pay to Landlord upon demand therefor any costs
incurred by Landlord in connection therewith, together with interest at the
Default Rate until paid in full. In addition, Tenant shall pay all of Landlord’s
costs and expenses, including without limitation reasonable attorneys’ fees,
incurred (i) in enforcing any obligation of Tenant under this Lease or (ii) as a
result of Landlord or any of the Landlord Parties, without its fault, being made
party to any litigation pending by or against any of the Tenant Parties.

20.5 Waiver of Redemption, Statutory Notice and Grace Periods. Tenant does
hereby waive and surrender all rights and privileges which it might have under
or by reason of any present or future Legal Requirements to redeem the Premises
or to have a continuance of this Lease for the Term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided. Except to the
extent prohibited by Legal Requirements, any statutory notice and grace periods
provided to Tenant by law are hereby expressly waived by Tenant.

20.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

20.7 No Waiver. Landlord’s failure to seek redress for violation, or to insist
upon the strict performance, of any covenant or condition of this Lease, or any
of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach. The failure of Landlord to enforce any of such
Rules and Regulations against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations. No provisions of
this Lease shall be deemed to have been waived by either party unless such
waiver be in writing signed by such party. No payment by Tenant or receipt by
Landlord of a

 

PAGE 38



--------------------------------------------------------------------------------

lesser amount than the Rent herein stipulated shall be deemed to be other than
on account of the stipulated Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy in this Lease provided.

20.8 Restrictions on Tenant’s Rights. During the continuation of any Event of
Default, (a) Landlord shall not be obligated to provide Tenant with any notice
pursuant to Sections 2.3 and 2.4 above; and (b) Tenant shall not have the right
to make, nor to request Landlord’s consent or approval with respect to, any
Alterations or Transfers.

20.9 Landlord Default. Notwithstanding anything to the contrary contained in the
Lease, Landlord shall in no event be in default in the performance of any of
Landlord’s obligations under this Lease unless Landlord shall have failed to
perform such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default, provided Landlord commences
cure within 30 days) after notice by Tenant to Landlord properly specifying
wherein Landlord has failed to perform any such obligation. Except as expressly
set forth in this Lease, Tenant shall not have the right to terminate or cancel
this Lease or to withhold rent or to set off or deduct any claim or damages
against rent as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
wrongful eviction of Tenant from the Premises (constructive or actual) by
Landlord, unless same continues after notice to Landlord thereof and a
opportunity for Landlord to cure the same as set forth above. In addition,
Tenant shall not assert any right to deduct the cost of repairs or any monetary
claim against Landlord from rent thereafter due and payable under this Lease.

 

21. SURRENDER; ABANDONED PROPERTY; HOLD-OVER

21.1 Surrender

(a) Upon the expiration or earlier termination of the Term, Tenant shall
(i) peaceably quit and surrender to Landlord the Premises (including without
limitation all fixed lab benches, fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein and all other
furniture, fixtures, and equipment that was either provided by Landlord or paid
for in whole or in part by any allowance provided to Tenant by Landlord under
this Lease) broom clean, in good order, repair and condition excepting only
ordinary wear and tear and damage by fire or other insured Casualty; (ii) remove
all of Tenant’s Property, all autoclaves and cage washers and, to the extent
specified by Landlord, Alterations made by Tenant; and (iii) repair any damages
to the Premises or the Building caused by the installation or removal of
Tenant’s Property and/or such Alterations. Tenant’s obligations under this
Section 21.1(a) shall survive the expiration or earlier termination of this
Lease.

(b) Prior to the expiration of this Lease (or within thirty (30) days after any
earlier termination), Tenant shall clean and otherwise decommission all interior
surfaces (including floors, walls, ceilings, and counters), piping, supply
lines, waste lines, acid neutralization systems and plumbing in and/or
exclusively serving the Premises, and all exhaust or other ductwork in and/or
exclusively serving the Premises, in each case which has carried or released or
been contacted by any Hazardous Materials or other chemical or biological
materials used in the operation of the Premises, and shall otherwise clean the
Premises so as to permit the Surrender Plan (defined below) to be

 

PAGE 39



--------------------------------------------------------------------------------

issued. At least thirty (30) days prior to the expiration of the Term (or, if
applicable, within five (5) business days after any earlier termination of this
Lease), Tenant shall deliver to Landlord a reasonably detailed narrative
description of the actions proposed (or required by any Legal Requirements) to
be taken by Tenant in order to render the Premises (including any Alterations
permitted or required by Landlord to remain therein) free of Hazardous Materials
and otherwise released for unrestricted use and occupancy including without
limitation (and to the extent applicable) causing the Premises to be
decommissioned in accordance with the regulations of the U.S. Nuclear Regulatory
Commission and/or the Massachusetts Department of Public health (the “MDPH”) for
the control of radiation, and cause the Premises to be released for unrestricted
use by the Radiation Control Program of the MDPH (the “Surrender Plan”). The
Surrender Plan (i) shall be accompanied by a current list of (A) all Required
Permits held by or on behalf of any Tenant Party with respect to Hazardous
Materials in, on, under, at or about the Premises, and (B) Tenant’s Hazardous
Materials, and (ii) shall be subject to the review and approval of Landlord’s
environmental consultant. In connection with review and approval of the
Surrender Plan, upon request of Landlord, Tenant shall deliver to Landlord or
its consultant such additional non-proprietary information concerning the use of
and operations within the Premises as Landlord shall request. On or before the
expiration of the Term (or within thirty (30) days after any earlier termination
of this Lease, during which period Tenant’s use and occupancy of the Premises
shall be governed by Section 21.3 below), Tenant shall deliver to Landlord a
certification from a third party certified industrial hygienist reasonably
acceptable to Landlord certifying that the Premises do not contain any Hazardous
Materials and evidence that the approved Surrender Plan shall have been
satisfactorily completed by a contractor acceptable to Landlord, and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the expiration of the Term (or, if
applicable, the date which is thirty (30) days after any earlier termination of
this Lease), free of Hazardous Materials and otherwise available for
unrestricted use and occupancy as aforesaid. Landlord shall have the
unrestricted right to deliver the Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties. Such third parties and the Landlord Parties shall be entitled to rely
on the Surrender Report. If Tenant shall fail to prepare or submit a Surrender
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Landlord,
shall fail to adequately address the use of Hazardous Materials by any of the
Tenant Parties in, on, at, under or about the Premises, Landlord shall have the
right to take any such actions as Landlord may deem reasonable or appropriate to
assure that the Premises and the Property are surrendered in the condition
required hereunder, the cost of which actions shall be reimbursed by Tenant as
Additional Rent upon demand. Tenant’s obligations under this Section 21.1(b)
shall survive the expiration or earlier termination of the Term.

(c) No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. Unless otherwise
agreed by the parties in writing, no employee of Landlord or of Landlord’s
agents shall have any power to accept the keys of the Premises prior to the
expiration or earlier termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of this Lease or a surrender of the Premises.

(d) Notwithstanding anything to the contrary contained herein, Tenant shall, at
its sole cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

 

PAGE 40



--------------------------------------------------------------------------------

21.2 Abandoned Property. After the expiration or earlier termination hereof, if
Tenant fails to remove any property from the Building or the Premises which
Tenant is obligated by the terms of this Lease to remove within ten
(10) business days after written notice from Landlord, such property (the
“Abandoned Property”) shall be conclusively deemed to have been abandoned, and
may either be retained by Landlord as its property or sold or otherwise disposed
of in such manner as Landlord may see fit. If any item of Abandoned Property
shall be sold, Tenant hereby agrees that Landlord may receive and retain the
proceeds of such sale and apply the same, at its option, to the expenses of the
sale, the cost of moving and storage, any damages to which Landlord may be
entitled under Section 20 hereof or pursuant to law, and to any arrears of Rent.

21.3 Holdover. If any of the Tenant Parties holds over (which term shall
include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at-sufferance subject to the provisions of
this Lease; provided that whether or not Landlord has previously accepted
payments of Rent from Tenant, (i) Tenant shall pay Base Rent at 150% of the
highest rate of Base Rent payable during the Term, (ii) Tenant shall continue to
pay to Landlord all additional rent, and (iii) Tenant shall be liable for all
damages, including without limitation lost business and consequential damages,
incurred by Landlord as a result of such holding over, Tenant hereby
acknowledging that Landlord may need the Premises after the end of the Term for
other tenants and that the damages which Landlord may suffer as the result of
Tenant’s holding over cannot be determined as of the Execution Date. Nothing
contained herein shall grant Tenant the right to holdover after the expiration
or earlier termination of the Term.

21.4 Warranties. Tenant hereby assigns to Landlord any warranties in effect on
the last day of the Term with respect to any fixtures and Alterations installed
in the Premises. Tenant shall provide Landlord with copies of any such
warranties prior to the expiration of the Term (or, if the Lease is earlier
terminated, within five (5) days thereafter).

 

22. MORTGAGEE RIGHTS

22.1 Subordination. Tenant’s rights and interests under this Lease shall be
(i) subject and subordinate to any ground lease, overleases, mortgage, deed of
trust, or similar instrument covering the Premises, the Building and/or the Land
and to all advances, modifications, renewals, replacements, and extensions
thereof (each of the foregoing, a “Mortgage”), or (ii) if any Mortgagee elects,
prior to the lien of any present or future Mortgage. Tenant further shall attorn
to and recognize any successor landlord, whether through foreclosure or
otherwise, as if the successor landlord were the originally named landlord. The
provisions of this Section 22.1 shall be self-operative and no further
instrument shall be required to effect such subordination or attornment;
however, Tenant agrees to execute, acknowledge and deliver such instruments,
confirming such subordination and attornment in such form as shall be requested
by any such holder within fifteen (15) days of request therefor. Landlord agrees
to cause the holder of the mortgage that encumbers the Property as of the date
of this Lease to enter into a subordination, nondisturbance and attornment
agreement with Tenant substantially in the form of Exhibit 10 attached hereto.

22.2 Notices. Tenant shall give each Mortgagee the same notices given to
Landlord concurrently with the notice to Landlord, and each Mortgagee shall have
a reasonable opportunity thereafter to cure a Landlord default, and Mortgagee’s
curing of any of Landlord’s default shall be treated as performance by Landlord.

 

PAGE 41



--------------------------------------------------------------------------------

22.3 Mortgagee Consent. Tenant acknowledges that, where applicable, any consent
or approval hereafter given by Landlord may be subject to the further consent or
approval of a Mortgagee; and the failure or refusal of such Mortgagee to give
such consent or approval shall, notwithstanding anything to the contrary in this
Lease contained, constitute reasonable justification for Landlord’s withholding
its consent or approval.

22.4 Mortgagee Liability. Tenant acknowledges and agrees that if any Mortgage
shall be foreclosed, (a) the liability of the Mortgagee and its successors and
assigns shall exist only so long as such Mortgagee or purchaser is the owner of
the Premises, and such liability shall not continue or survive after further
transfer of ownership; and (b) such Mortgagee and its successors or assigns
shall not be (i) liable for any act or omission of any prior lessor under this
Lease; (ii) liable for the performance of Landlord’s covenants pursuant to the
provisions of this Lease which arise and accrue prior to such entity succeeding
to the interest of Landlord under this Lease or acquiring such right to
possession; (iii) subject to any offsets or defense which Tenant may have at any
time against Landlord; (iv) bound by any base rent or other sum which Tenant may
have paid previously for more than one (1) month; or (v) liable for the
performance of any covenant of Landlord under this Lease which is capable of
performance only by the original Landlord.

 

23. QUIET ENJOYMENT.

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to be kept and performed, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term from and against the
claims of all persons lawfully claiming by, through or under Landlord subject,
nevertheless, to the covenants, agreements, terms, provisions and conditions of
this Lease, any matters of record or of which Tenant has knowledge and to any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

 

24. NOTICES.

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand or by nationally
recognized overnight courier (in either case with evidence of delivery or
refusal thereof) addressed as follows:

 

If to Landlord:      King 87 CPD LLC      c/o King Street Properties      200
CambridgePark Drive      Cambridge, MA 02140      Attention: Stephen D. Lynch
With a copy to:      Goulston & Storrs PC      400 Atlantic Avenue      Boston,
MA 02110      Attention: King Street

 

PAGE 42



--------------------------------------------------------------------------------

If to Tenant prior to the Term Commencement Date, to the address set forth in
the Lease Summary Sheet. If to Tenant following the Term Commencement Date:

Dicerna Pharmaceuticals, Inc.

87 CambridgePark Drive

Cambridge, MA 02140

Attention: Jim Weissman

With a copy to: Faber Daeufer & Itrato PC

950 Winter Street, Suite 4500

Waltham, MA 02451

Attn: Brian Connelly

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered to any person at the Premises whom Landlord reasonably believes
is authorized to receive such notice on behalf of Tenant without copies as
specified above. Either party may at any time change the address or specify an
additional address for such Notices by delivering or mailing, as aforesaid, to
the other party a notice stating the change and setting forth the changed or
additional address, provided such changed or additional address is within the
United States. Notices shall be effective upon the date of receipt or refusal
thereof.

 

25. MISCELLANEOUS

25.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

25.2 Captions. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

25.3 Broker. Tenant and Landlord each warrants and represents that it has dealt
with no broker in connection with the consummation of this Lease other than T3
Advisors and Cushman & Wakefield (collectively, “Broker”). Tenant and Landlord
each agrees to defend, indemnify and save the other harmless from and against
any Claims arising in breach of the representation and warranty set forth in the
immediately preceding sentence. Landlord shall be solely responsible for the
payment of any brokerage commissions to Broker.

25.4 Entire Agreement. This Lease, Lease Summary Sheet and Exhibits 1-8 attached
hereto and incorporated herein contain the entire and only agreement between the
parties and any and all statements and representations, written and oral,
including previous correspondence and agreements between the parties hereto, are
merged herein. Tenant acknowledges that all representations and statements upon
which it relied in executing this Lease are contained herein and that Tenant in
no way relied upon any other statements or representations, written or oral.
This Lease may not be modified orally or in any manner other than by written
agreement signed by the parties hereto.

 

PAGE 43



--------------------------------------------------------------------------------

25.5 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like.

25.6 Representation of Authority. By his or her execution hereof, each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party. Upon Landlord’s request, Tenant shall provide Landlord with
evidence that any requisite resolution, corporate authority and any other
necessary consents have been duly adopted and obtained.

25.7 Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall, upon
demand, reimburse Landlord for all reasonable expenses, including, without
limitation, legal fees, incurred by Landlord in connection with all requests by
Tenant for consents, approvals or execution of collateral documentation related
to this Lease, including, without limitation, costs incurred by Landlord in the
review and approval of Tenant’s plans and specifications in connection with
proposed Alterations to be made by Tenant to the Premises or in connection with
requests by Tenant for Landlord’s consent to make a Transfer. Such costs shall
be deemed to be additional rent under this Lease.

25.8 Survival. Without limiting any other obligation of Tenant which may survive
the expiration or prior termination of the Term, all obligations on the part of
Tenant to indemnify, defend, or hold Landlord harmless, as set forth in this
Lease shall survive the expiration or prior termination of the Term.

25.9 Limitation of Liability. Tenant shall neither assert nor seek to enforce
any claim against Landlord or any of the Landlord Parties, or the assets of any
of the Landlord Parties, for breach of this Lease or otherwise, other than
against Landlord’s interest in the Building and in the uncollected rents, issues
and profits thereof, and Tenant agrees to look solely to such interest for the
satisfaction of any liability of Landlord under this Lease. This Section 25.9
shall not limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord. Landlord and Tenant specifically agree that in no event
shall any officer, director, trustee, employee or representative of Landlord or
any of the other Landlord Parties ever be personally liable for any obligation
under this Lease, nor shall Landlord or any of the other Landlord Parties be
liable for consequential or incidental damages or for lost profits whatsoever in
connection with this Lease.

25.10 Binding Effect. The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant.

25.11 Landlord Obligations upon Transfer. Upon any sale, transfer or other
disposition of the Building, Landlord shall be entirely freed and relieved from
the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed and construed as a
covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord, except as otherwise agreed in writing.

 

PAGE 44



--------------------------------------------------------------------------------

25.12 No Grant of Interest. Tenant shall not grant any interest whatsoever in
any fixtures within the Premises or any item paid in whole or in part by
Landlord’s Contribution or by Landlord.

25.13 Financial Information. Tenant shall deliver to Landlord, within thirty
(30) days after Landlord’s reasonable request, Tenant’s most recently completed
balance sheet and related statements of income, shareholder’s equity and cash
flows statements (audited if available) reviewed by an independent certified
public accountant and certified by an officer of Tenant as being true and
correct in all material respects. Any such financial information may be relied
upon by any actual or potential lessor, purchaser, or mortgagee of the Property
or any portion thereof. The Landlord acknowledges that Tenant is subject to the
reporting obligations imposed on it pursuant to the Securities Exchange Act of
1934, as amended (the “34 Act”), and, as such, the Tenant’s audited financial
statements are readily available to the Landlord and the general public.
Accordingly, Tenant shall not be obligated to provide Landlord with any of the
information requested in this Section 25.13 for so long as Tenant is meeting its
disclosure obligations under the 34 Act.

25.14 OFAC Certificate and Indemnity. Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot Act”)
prohibit certain property transfers. Tenant hereby represents and warrants to
Landlord (which representations and warranties shall be deemed to be continuing
and re-made at all times during the Term) that neither Tenant nor any
stockholder, manager, beneficiary, partner, or principal of Tenant is subject to
the Executive Order, that none of them is listed on the United States Department
of the Treasury Office of Foreign Assets Control (“OFAC”) list of “Specially
Designated Nationals and Blocked Persons” as modified from time to time, and
that none of them is otherwise subject to the provisions of the Executive Order
or the Patriot Act. The most current list of “Specially Designated Nationals and
Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html. Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions. No
assignment or subletting, other than a Related Party Transfer, shall be
effective unless and until the assignee or subtenant thereunder delivers to
Landlord written confirmation of such party’s compliance with the provisions of
this subsection, in form and content satisfactory to Landlord. If for any reason
the representations and warranties set forth in this subsection, or any
certificate or other evidence of compliance delivered to Landlord hereunder, is
untrue in any respect when made or delivered, or thereafter becomes untrue in
any respect, then an event of default hereunder shall be deemed to occur
immediately, and there shall be no opportunity to cure. Tenant shall indemnify,
defend with counsel reasonably acceptable to Landlord, and hold Landlord
harmless from and against, any and all liabilities, losses claims, damages,
penalties, fines, and costs (including attorneys’ fees and costs) arising from
or related to the breach of any of the foregoing representations, warranties,
and duties of Tenant. The provisions of this subsection shall survive the
expiration or earlier termination of this Lease for the longest period permitted
by law.

25.15 Confidentiality. Tenant acknowledges and agrees that the terms of this
Lease are confidential. Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Building
and may impair Landlord’s relationship with other tenants of the Building.
Tenant agrees that it and its partners, officers, directors, employees, brokers,

 

PAGE 45



--------------------------------------------------------------------------------

and attorneys, if any, shall not disclose the terms and conditions of this Lease
to any other person or entity without the prior written consent of Landlord
which may be given or withheld by Landlord, in Landlord’s sole discretion,
except as required for financial disclosures or securities filings, as required
by the order of any court or public body with authority over Tenant, or in
connection with any litigation between Landlord and Tenant with respect this
Lease. It is understood and agreed that damages alone would be an inadequate
remedy for the breach of this provision by Tenant, and Landlord shall also have
the right to seek specific performance of this provision and to seek injunctive
relief to prevent its breach or continued breach. Notwithstanding the foregoing,
Landlord understands and acknowledges that Tenant is required to publicly
disclose this Lease as a material agreement under the 34 Act and that making
such required disclosure does not and shall not result in a breach of this
Section 25.15 by Tenant.

25.16 Right of First Offer.

A. Grant of Option; Conditions. Tenant shall have the one time right of first
offer (the “Right of First Offer”) with respect to any available space in the
Building (the “Offering Space”). Notwithstanding anything to the contrary
contained herein, no portion of the Offering Space shall be deemed available
until each such portion of the Offering Space has been leased to a third party
and thereafter Landlord determines that such third party tenant of such Offering
Space will vacate such Offering Space. Tenant’s Right of First Offer shall be
exercised, if at all, as follows: at any time after Landlord has determined that
the existing tenant in the Offering Space will not extend or renew the term of
its lease for the Offering Space (but prior to leasing such Offering Space to a
party other than the existing tenant), Landlord shall advise Tenant (the
“Advice”) of the terms under which Landlord is prepared to lease the Offering
Space to Tenant for the remainder of the Term, which terms shall reflect the
Prevailing Market (hereinafter defined) rate for such Offering Space as
reasonably determined by Landlord. Tenant may lease such Offering Space in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within 10 business days after the date of
the Advice, except that Tenant shall have no such Right of First Offer and
Landlord need not provide Tenant with an Advice, if:

1. Tenant is in default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

2. the Premises, or any portion thereof, is sublet (other than pursuant to a
Transfer, as defined in Article 13 of the Lease) at the time Landlord would
otherwise deliver the Advice; or

3. the Lease has been assigned (other than pursuant to a Transfer described in
Section 13.7 above) prior to the date Landlord would otherwise deliver the
Advice; or

4. Tenant is not occupying 60% or more of the Premises on the date Landlord
would otherwise deliver the Advice; or

5. the Offering Space is not intended for the exclusive use of Tenant during the
Term; or

6. the existing tenant in the Offering Space is interested in extending or
renewing its lease for the Offering Space or entering into a new lease for such
Offering Space.

 

PAGE 46



--------------------------------------------------------------------------------

B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence upon the commencement date
stated in the Advice and thereupon such Offering Space shall be considered a
part of the Premises, provided that all of the terms stated in the Advice shall
govern Tenant’s leasing of the Offering Space and only to the extent that they
do not conflict with the Advice, the terms and conditions of this Lease shall
apply to the Offering Space.

 

  2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment; provided, however, that in no
event shall the Base Rent and Additional Rent be less than the Base Rent and
Additional Rent Tenant is then paying for the Premises.

 

  3. The Offering Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offering Space or as of the
date the term for such Offering Space commences, unless the Advice specifies any
work to be performed by Landlord in the Offering Space, in which case Landlord
shall perform such work in the Offering Space. If Landlord is delayed in
delivering possession of the Offering Space due to the holdover or unlawful
possession of such space by any party, Landlord shall use reasonable efforts to
obtain possession of the space, and the commencement of the term for the
Offering Space shall be postponed until the date Landlord delivers possession of
the Offering Space to Tenant free from occupancy by any party.

C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the Offering Space shall terminate on the earlier to occur of:
(i) the date that is two (2) years before the Expiration Date (unless Tenant
simultaneously exercises its right, if any, to extend the Term as set forth in
Section 1.2 above); (ii) Tenant’s failure to exercise its Right of First Offer
within the 5-day period provided in Section A above; and (iii) the date Landlord
would have provided Tenant an Advice if Tenant had not been in violation of one
or more of the conditions set forth in Section A above.

D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant’s Pro Rata
Share and other appropriate terms. A copy of the Offering Amendment shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within 10 business days thereafter, but an otherwise valid
exercise of the Right of First Offer shall be fully effective whether or not the
Offering Amendment is executed.

E. Definition of Prevailing Market. For purposes of this Right of First Offer
provision, “Prevailing Market” shall mean the annual rental rate per square foot
for space comparable to the Offering Space in the Building and office buildings
comparable to the Building in the Cambridge, Massachusetts area under leases and
renewal and expansion amendments being entered into at or about the time that
Prevailing Market is being determined, giving appropriate consideration to
tenant concessions, brokerage commissions, tenant improvement allowances,
existing improvements in the space in question, and the method of allocating
operating expenses and taxes. Notwithstanding the foregoing, space leased under
any of the following circumstances shall not be considered to be comparable for
purposes hereof: (i) the lease term is for less than the lease term of the
Offering

 

PAGE 47



--------------------------------------------------------------------------------

Space, (ii) the space is encumbered by the option rights of another tenant, or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration. In no event shall the Prevailing Market rate be lower than the
per square foot rate that Tenant is paying for the original Premises. The
foregoing is not intended to be an exclusive list of space that will not be
considered to be comparable.

[SIGNATURES ON FOLLOWING PAGE]

 

PAGE 48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Lease as a sealed
instrument as of the Execution Date.

 

LANDLORD

KING 87 CPD LLC,

a Delaware limited liability company

By:   King Rizzuto LLC,   its Manager   By:   King Street Properties Investments
LLC,     its Manager     By:  

 

      Name:       Title:

TENANT DICERNA PHARMACEUTICALS, INC. By:  

 

  Name:       Title:    

 

PAGE 49



--------------------------------------------------------------------------------

EXHIBIT 1

LEASE PLAN

 

LOGO [g777587tx_pg056.jpg]

 

EXHIBIT 1, PAGE 1



--------------------------------------------------------------------------------

 

LOGO [g777587tx_pg057.jpg]

 

EXHIBIT 1, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT 2

LEGAL DESCRIPTION

A parcel of land with the buildings thereon situated in Cambridge, Middlesex
County, Massachusetts, more particularly shown on a plan entitled “Plan of Land
Cambridge, Mass., “Scale: 1” = 40’, dated November 22, 1982, prepared by Harry
R. Feldman, Inc. and recorded with Middlesex South Deeds Book 14852, Page 86,
bounded and described as follows:

Southerly by Rindge Avenue Extension by two courses, 216.13 feet and 105.00
feet;

Westerly by land now or formerly of Jeanette Yanofsky and Marcis Yanofsky,
trustees, by 433.91 feet;

Northerly by land now or formerly of the Massachusetts Bay Transportation
Authority by two curved lines, the first with a radius of 2904.43 feet and a
length of 172.58 feet and the second with a radius of 290.00 feet and a length
of 10.52 feet;

Northeasterly still by land now or formerly of said Authority, by a curved line
with a radius of 130.00 feet and a length of 181.73 feet;

Northerly again still by Land now or formerly of said Authority, 54.44 feet; and

Easterly by land now or formerly of Bethlehem Steel Company, by three courses,
127.83 feet, 123.78 feet and 77.84 feet.

Containing 135,658 square feet or 3.114 acres as shown on said plan.

There is excluded and excepted from the above described premises that portion
thereof conveyed by Genetics by deed to the City of Cambridge dated July 18,
1984 and recorded on November 30, 1984, with said Deeds as Instrument No. 193,
Book 15899, Page 549, for the Widening of Rindge Avenue Extension which excluded
portion is more particularly described as follows:

Beginning at a point at a concrete bound located on the Northerly street line of
Rindge Avenue Extension and the Southeast corner of said parcel, said point
being the point of beginning;

Thence running along said Northerly street line of Rindge Avenue Extension
N88°-20’-16”W a distance of 216.13 feet to a point on the Northerly street line
of Rindge Avenue Extension;

Thence along said Northerly street line of Rindge Avenue Extension N76°-31’48”W
a distance of 105.00 feet to a point on the Northerly street line of Rindge
Avenue Extension;

Thence N13°-28’12”E a distance of 4.00 feet to a point;

Thence S76°-31’-48”E a distance of 16.53 feet to a point:

Thence along a curve with a radius of 568.00 feet a distance of 117.06 feet to a
point;

Thence S88°-20’-16”E a distance of 185.28 feet to a point;

 

EXHIBIT 2, PAGE 1



--------------------------------------------------------------------------------

Thence S0°-38’-16”E a distance of 10.01 feet to the point of beginning and
containing about 2,779± Square feet of land as shown on a plan titled “Land
Acquisition Plan Rindge Avenue Extension” in Cambridge, Massachusetts, prepared
by Bryant Associates, Inc. and dated March 3, 1984 on Sheet 2 of 2.

TOGETHER WITH a beneficial easement for purposes of maneuvering vehicles, in
Grant of Easements by and between Genetics Institute, Inc., and CambridgePark
One, recorded on October 25, 1984 as Instrument No. 272, Book 15846, Page 427.

 

EXHIBIT 2, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT 3

LANDLORD’S WORK

1. Landlord shall perform improvements to the Premises in accordance with the
plans and specifications (“Plans”) to be prepared by Landlord, which Plans shall
be consistent in all material respects with the preliminary plans attached
hereto as Exhibit 3A (the “Preliminary Plans”) and the scope of work attached
hereto as Exhibit B (the “Scope of Work). Landlord agrees to provide a copy of
the Plans to Tenant forthwith after receipt thereof. Tenant shall have two
(2) business days after delivery of the Plans to Tenant to provide to Landlord
written comments thereon. Landlord agrees to give reasonable consideration to
Tenant’s comments, but Tenant does not have the right to disapprove the Plans,
except to the extent the same are inconsistent in any material respect with the
Preliminary Plans and the Scope of Work. The improvements to be performed by
Landlord in accordance with the Plans are hereinafter referred to as the
“Landlord Work”. Without limitation of the foregoing, the Landlord Work shall
also include construction of the electrical, plumbing, and mechanical
connections required for the Tenant’s equipment listed in Exhibit 3C attached
hereto, all of which equipment shall be supplied by Tenant at its sole expense.
It is agreed that construction of the Landlord Work is intended to be “turnkey”
and will be completed at Landlord’s sole cost and expense (subject to the terms
of Section 2 below) using Building Standard methods, materials and finishes, in
a good and workmanlike manner and in accordance with applicable Legal
Requirements. Notwithstanding the foregoing or any other provision of the Lease
to the contrary, Tenant agrees to reimburse Landlord, as Additional Rent, the
sum of One Hundred Forty-Two Thousand Four Hundred Twenty-Five and 00/100
Dollars ($142,425.00) of the cost of the Landlord Work. Such amount shall be
paid as follows: (i) one-third of such amount shall be paid not later than five
(5) business days after the Execution Date, (ii) another one-third of such
amount shall be paid on or before September 30, 2014, and (iii) the balance of
such amount shall be paid on the date that the Landlord Work is Substantially
Complete. Landlord shall enter into a direct contract for the Landlord Work with
a general contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work.

The Landlord shall use commercially reasonable efforts to Substantially Complete
the Landlord Work, on or before December 1, 2014. The Landlord Work will be
considered “Substantially Complete” on the date on which both (x) Landlord’s
architect has certified that the Landlord Work is substantially complete, and
(y) the City of Cambridge has issued a certificate of occupancy, temporary
certificate of occupancy or legal equivalent allowing full use and occupancy of
the Premises by Tenant, in each case, (i) subject to normal “punch list” items
of a non-material nature that do not interfere with the use of the Premises and
which Landlord must correct within forty-five (45) days and (ii) except to the
extent such certificate or equivalent cannot be obtained by reason of the
failure of Tenant to perform any of the Tenant’s Work (described in Section 5
below) or to install and make operational its modular furniture and/or
telecommunications equipment.

2. If, following the commencement of the Landlord Work, Tenant shall request any
revisions to the Plans, Landlord shall prepare and deliver to Tenant an estimate
of the cost and delay that will result from the proposed revisions to the Plans.
Tenant shall reimburse Landlord for its reasonable out-of-pocket costs related
to the preparation of the revisions to the Plans, plus any applicable state
sales or use tax thereon. Tenant, within one Business Day, shall notify the
Landlord in writing whether it desires to proceed with such revisions. In the
absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the

 

EXHIBIT 3, PAGE 1



--------------------------------------------------------------------------------

requested provision. If Tenant requests that Landlord implement such revisions,
all such additional work shall be conducted at Tenant’s sole cost and expense
and Tenant shall reimburse Landlord such cost upon demand. Tenant shall be
responsible for any Tenant Delay in completion of the Premises resulting from
any revision to the Plans. Notwithstanding anything herein to the contrary, all
revisions to the Plans shall be subject to the approval of Landlord not to be
unreasonably withheld, conditioned or delayed.

3. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

4. In addition to the Landlord Work, Landlord shall perform, at its sole
expense, the work described in the scope of work attached hereto as Exhibit 3C
(the “Base Building Work”). Such work shall be performed in a good and
workmanlike manner and in accordance with applicable Legal Requirements.

5. Tenant’s Work: Tenant shall be responsible for constructing and/or
installing, at Tenant’s sole expense, all of Tenant’s furniture, fixtures and
equipment, the card access system for Tenant entrances and interior doors, and
all telephone and data wiring throughout the Premises. Any work to be performed
by Tenant in connection with the initial preparation of the Premises for
Tenant’s occupancy shall be performed in accordance with the Lease, including
without limitation, Articles 3 and 11, any equipment alarms, audio visual
equipment and wiring, white noise equipment and wiring, UPS, Biosafety cabinets,
and autoclave.

 

EXHIBIT 3, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT 3A

PRELIMINARY PLANS

 

(1) 87 CambridgePark Drive approved Dicerna Tenant Fit Up Plan, prepared by
Dimella Shaffer dated June 30, 2014 (copy attached).

 

(2) Dicerna Equipment Matrix dated June 20, 2014.

 

(3) Dicerna Design Criteria dated May 7, 2014.

 

EXHIBIT 3A, PAGE 1



--------------------------------------------------------------------------------

 

LOGO [g777587tx_pg063.jpg]

 

EXHIBIT 3A, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT 3B

SCOPE OF WORK

 

•   Interior demolition of space

 

•   Normal electrical power to support general lab and office power in line with
requirements outlined in Equipment Matrix

 

•   Fully addressable fire alarm system within the Premises

 

•   Operable partition in Kitchen/Multipurpose Room

 

•   Three (3) conference rooms to receive aluminum framed systems with clear
glazing and aluminum doors with glass. Board Room to receive butt glazed system
per the Preliminary Plans. Existing Labs to receive nine (9) 3’ x 4’ glass
lights in hollow metal frames. Two (2) huddle rooms to receive glass in hollow
metal frames.

 

•   Existing doors in existing walls to remain per the plan. A mix of new solid
core birch veneer wood doors and metal doors with welded hollow metal frames to
be added in new locations.

 

•   Existing Lab ceilings to remain, and where needed new USG vinyl stipple
acoustical ceiling tiles to be added. New Lab space ceilings to be a mix of new
GWB ceilings with epoxy paint and USG vinyl stipple acoustical ceiling. Office
space ceilings to be - Armstrong Second Look Dune ACT. Bathrooms ceilings to be
GWB.

 

•   Existing Labs flooring to remain, and where needed new vinyl floor tile to
be added. New Lab flooring to be epoxy flooring with contiguous cove base.
Office flooring to be Shaw Illuminate broadloom carpet.

 

•   Fire protection provided by concealed sprinkler heads as per building code.

 

•   Office lighting to be a mix of recessed lighting and 2’x2’ and 2’x4’
direct/indirect LED lighting. Lab lighting to be fluorescent fixtures with
acrylic lenses.

 

•   An HVAC system will be provided to the Animal Care facility using the base
building rooftop units to provide adequate ventilation and cooling to
accommodate equipment shown on “Equipment Utility Matrix” dated June 20, 2014.
The system will provide 10-15 air changes per hour and include hot water reheat
coils, separate humidification (50% RH +/-10% @ 70 Deg F) control, HEPA
Filtration and redundant ventilation providing up to 20 air changes per hour.

 

•   An HVAC System for the lab areas on the Preliminary Plans will provide
adequate ventilation and cooling to accommodate equipment shown on “Equipment
Utility Matrix” dated June 20, 2014. The system will provide 6-8 air changes per
hour and include hot water reheat coils.

 

EXHIBIT 3B, PAGE 1



--------------------------------------------------------------------------------

•   Eight (8) 100 CFM spot exhausts with blast gate dampers.

 

•   An HVAC system for the office spaces and support areas on the Preliminary
Plans will be served by the base building dedicated office roof top unit and
zoned with VAV boxes.

 

•   Dedicated 24,000 BTU split system for HVAC for the Server room.

 

•   New stainless steel lab sinks in Glass wash, Dirty Cage and Cage Prep.

 

•   One (1) undercounter glass washer.

 

•   One (1) Tenant supplied under counter glass washer.

 

•   One (1) Tenant supplied CO2 manifold.

 

•   Six (6) 8’ chemical fume hoods.

 

•   One (1) 6’ chemical fume hood.

 

•   Eyewash/shower systems in Lab per code.

 

•   Plastic laminate cabinets (upper and lower), countertops and backsplash in
the kitchen / multipurpose room and board room.

 

•   Plastic laminate countertop and two (2) plastic laminate shelves in the copy
area

 

•   Appliances for the kitchen to include: (1) dishwasher and (1) refrigerator
and (1) electric wall oven.

 

•   One (1) shelf and one (1) rod in the coat closet.

 

•   Interior signage for the mechanical room, electric room and bathrooms.

 

EXHIBIT 3B, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT 3C

BASE BUILDING WORK

 

1. Installation of automatic parking entrance gate and card access reader

 

2. One (1) new Tenant entrance with aluminum panel and brick masonry and
storefront glass with 8’-0” door and open metal panel canopy. Provide new
concrete pavers and concrete walks at new entrance. Provide new terrace with
café chairs and tables, new bike rack, new trees, shrubs and grass.

 

3. New common Tenant lobby with new 4,000 pound elevator, new metal stair with
glass railing, painted drywall, wall finishes, ceramic tile flooring, acoustical
ceiling with LED lighting and vestibule with interior aluminum storefront.

 

4. Replacement of existing stairwell doors on the South Elevation with new
aluminum windows and infill of existing fascia “slits” with new metal panel.

 

5. New 2nd floor stair landing and elevator lobby.

 

6. Infill of existing atria.

 

7. Demolition of two existing stairs; extension of one existing stair from roof
to 2nd floor, down to 1st floor.

 

8. New exterior door to common loading dock on North Elevation and new common
loading hallway.

 

9. Sprinkler mains and branches in accordance with code.

 

10. New fully addressable fire alarm system serving the building.

 

11. New single stage pH neutralization system or such other, similar system as
may be required by the MWRA.

 

12. Security card access system at front and rear building entries.

 

13. Central vacuum system.

 

14. Bathrooms, changing areas, with hand sinks and fiberglass showers, in
accordance with the Preliminary Plans and Landlord’s standards.

 

EXHIBIT 3C, PAGE 1



--------------------------------------------------------------------------------

EXHIBIT 3D

TENANT’S EQUIPMENT

 

EXHIBIT 3D, PAGE 1



--------------------------------------------------------------------------------

 

LOGO [g777587tx_pg068.jpg]

 

EXHIBIT 3D, PAGE 2



--------------------------------------------------------------------------------

 

LOGO [g777587tx_pg069.jpg]

 

EXHIBIT 3D, PAGE 3



--------------------------------------------------------------------------------

 

LOGO [g777587tx_pg070.jpg]

 

EXHIBIT 3D, PAGE 4



--------------------------------------------------------------------------------

EXHIBIT 4

ROOFTOP PREMISES

 

LOGO [g777587tx_pg071.jpg]

 

EXHIBIT 4, PAGE 1



--------------------------------------------------------------------------------

EXHIBIT 5

IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF        

DATE: 06/13/2014

BENEFICIARY:

KING 87 CPD LLC

C/O KING STREET PROPERTIES

200 CAMBRIDGEPARK DRIVE

CAMBRIDGE, MA 02140

APPLICANT:

DICERNA PHARMACEUTICALS INC

480 ARSENAL STREET

BUILDING 1 SUITE 120

WATERTOWN MA 02472

AMOUNT: US$         (ONE MILLION ONE HUNDRED FOUR THOUSAND NINE HUNDRED NINTY
AND 03/100 U.S. DOLLARS)

EXPIRATION DATE: (ONE YEAR FROM ISSUANCE)

LOCATION: AT OUR COUNTERS IN SANTA CLARA, CALIFORNIA

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF        
IN YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF
EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

 

2. A DATED CERTIFICATION FROM THE BENEFICIARY SIGNED BY AN AUTHORIZED OFFICER,
FOLLOWED BY HIS/HER PRINTED NAME, DESIGNATED TITLE, STATING THE FOLLOWING:

“THE UNDERSIGNED BENEFICIARY IS ENTITLED TO DRAW UPON THE LETTER OF CREDIT
PURSUANT TO THAT CERTAIN LEASE AGREEMENT DATED                      BETWEEN
TENANT, AND KING 87 CPD LLC AS LANDLORD.

PARTIAL DRAWS ARE ALLOWED. THIS LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS
HEREUNDER FOR ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE
BENEFICIARY UNLESS IT IS FULLY UTILIZED.

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

EXHIBIT 5, PAGE 1



--------------------------------------------------------------------------------

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
            , 20     WHICH SHALL BE THE FINAL EXPIRATION DATE OF THIS LETTER OF
CREDIT. COPIES OF ALL SUCH NOTICES FROM US HEREUNDER SHALL ALSO BE SENT IN THE
SAME MANNER TO GOULSTON AND STORRS PC, 400 ATLANTIC AVENUE, BOSTON, MA 02110,
ATTENTION: KING STREET.

THIS LETTER OF CREDIT IS TRANSFERABLE BY THE ISSUING BANK ONE OR MORE TIMES BUT
IN EACH INSTANCE TO A SINGLE BENEFICIARY AND ONLY IN ITS ENTIRETY UP TO THE THEN
AVAILABLE AMOUNT IN FAVOR OF ANY NOMINATED TRANSFEREE ASSUMING SUCH TRANSFER TO
SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATIONS,
INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY
AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S), IF ANY, MUST BE SURRENDERED TO US TOGETHER
WITH OUR LETTER OF TRANSFER DOCUMENTATION (IN THE FORM OF EXHIBIT “B” ATTACHED
HERETO). OUR TRANSFER FEE OF  1⁄4 OF 1% OF THE TRANSFER AMOUNT (MINIMUM $250.00)
SHALL BE PAID BY THE APPLICANT. ANY TRANSFER OF THIS LETTER OF CREDIT MAY NOT
CHANGE THE PLACE OF EXPIRATION OF THE LETTER OF CREDIT FROM OUR ABOVE-SPECIFIED
OFFICE. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE REVERSE OF
THE ORIGINAL LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL LETTER OF CREDIT
TO THE TRANSFEREE.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION:
STANDBY LETTER OF CREDIT NEGOTIATION SECTION OR BY FACSIMILE TRANSMISSION AT:
(408) 496-2418 OR (408) 969-6510; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(408) 654-6274 OR (408) 654-7716, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE;
PROVIDED, HOWEVER, THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF
PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS.

WE HEREBY AGREE WITH THE DRAWERS, ENDORSERS AND BONAFIDE HOLDERS THAT THE DRAFTS
DRAWN UNDER AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT SHALL BE DULY HONORED UPON PRESENTATION TO THE DRAWEE, IF NEGOTIATED ON
OR BEFORE THE EXPIRATION DATE OF THIS CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT

 

EXHIBIT 5, PAGE 2



--------------------------------------------------------------------------------

WITH ANOTHER BANK, WE WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S.
REGULATED BANK, AND WE AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER
SPECIFIED IN SUCH INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY
DIFFERENT FROM THE INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES ISP98,
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590 (“ISP98”).

 

[BANK USE]

   

[BANK USE]

AUTHORIZED SIGNATURE     AUTHORIZED SIGNATURE

EXHIBIT “A”

 

  DATE:  

 

     REF. NO.  

 

 

 

AT SIGHT OF THIS DRAFT

 

 

 

PAY TO THE ORDER OF  

 

 

     US$  

 

        

 

USDOLLARS

    

 

 

 

 

 

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO.                      DATED

 

 

TO:

 

 

SILICON VALLEY BANK

      3003 TASMAN DRIVE   

 

    SANTA CLARA, CA 95054    (BENEFICIARY’S NAME)         

 

       Authorized Signature  

 

EXHIBIT 5, PAGE 3



--------------------------------------------------------------------------------

GUIDELINES TO PREPARE THE DRAFT

 

1. DATE: ISSUANCE DATE OF DRAFT.

 

2. REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

 

3. PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

 

4. US$: AMOUNT OF DRAWING IN FIGURES.

 

5. USDOLLARS: AMOUNT OF DRAWING IN WORDS.

 

6. LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT
PERTAINS TO THE DRAWING.

 

7. DATED: ISSUANCE DATE OF THE STANDBY L/C.

 

8. BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

 

9. AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AT 408-654-6274 OR 408-654-7716 OR 408-654-7127 OR 408-654-3035.

EXHIBIT “B”

DATE:

 

TO:   SILICON VALLEY BANK       3003 TASMAN DRIVE   RE:  
IRREVOCABLE STANDBY LETTER OF CREDIT   SANTA CLARA, CA 95054     NO.
                     ISSUED BY   ATTN:   INTERNATIONAL DIVISION.     SILICON
VALLEY BANK, SANTA CLARA     STANDBY LETTERS OF CREDIT     L/C AMOUNT:

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

(NAME OF TRANSFEREE)

(ADDRESS)

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

EXHIBIT 5, PAGE 4



--------------------------------------------------------------------------------

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

(BENEFICIARY’S NAME)

 

(SIGNATURE OF BENEFICIARY)

 

(NAME AND TITLE)

 

SIGNATURE AUTHENTICATED

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

We further confirm that the company has been identified applying the appropriate
due diligence and enhanced due diligence as required by BSA and all its
subsequent amendments.

 

 

(Name of Bank)

 

(Address of Bank)

 

(City, State, ZIP Code)

 

(Authorized Name and Title)

 

(Authorized Signature)

 

(Telephone number)

 

 

EXHIBIT 5, PAGE 5



--------------------------------------------------------------------------------

EXHIBIT 6

LANDLORD’S SERVICES

 

1. Hot and cold water to the common area lavatories

 

2. Electricity for building common areas

 

3. HVAC services to the Building common areas and the Premises

 

4. Maintenance and Repair of the Property as Described in Section 10.2

 

5. Elevator service

 

6. Trash Removal (for non medical or biological materials)

 

7. Snow Removal

 

8. Exterior grounds and parking maintenance

 

9. Management Services

 

10. Building Security Systems and Services

 

11. Maintenance of Life Safety Systems (fire alarm and sprinkler)

 

12. Such other services as Landlord reasonably determines are necessary or
appropriate for the Property

 

13. Emergency Power: Landlord’s sole obligation for either providing emergency
generators or providing emergency back-up power to Tenant shall be: (i) to
provide an emergency generator for use of all tenants in the Building, including
Tenant (the “Back-up Generator”) with up to 125 KVA/100 KW at 120/208 volts of
electricity allocated for Tenant’s use, and (ii) to contract with a third party
to maintain the Back-up Generator as per the manufacturer’s standard maintenance
guidelines. In the event that Tenant’s equipment connected to the Back-Up
Generator uses more than 125 KVA/100 KW at 120/208 volts of electricity, Tenant
shall, upon Landlord’s demand, disconnect from the Back-Up Generator such
equipment as may be necessary to reduce Tenant’s use to equal or be less 125
KVA/100 KW at 120/208 volts of electricity. Landlord shall have no obligation to
provide Tenant with operational emergency generators or back-up power or to
supervise, oversee or confirm that the third party maintaining the Back-up
Generator is maintaining the generator as per the manufacturer’s standard
guidelines or otherwise. During any period of replacement, repair or maintenance
of the Back-up Generator when the Back-up Generator is not operational,
including any delays thereto due to the inability to obtain parts or replacement
equipment, Landlord shall provide written notice to Tenant within one (1) day
after Landlord learns that the Back-up Generator is not operational, however
Landlord shall have no obligation to provide Tenant with an alternative back-up
generator or alternative sources of back-up power. Tenant expressly acknowledges
and agrees that Landlord does not guaranty that the Back-up Generator will be
operational at all times or that emergency power will be available to the
Premises when needed. In no event shall Landlord be liable to Tenant or any
other party for any damages of any type, whether actual or consequential,
suffered by Tenant or any such other person in the event that any emergency
generator or back-up power or any replacement thereof fails or does not provide
sufficient power. Tenant shall pay Landlord for the cost of any electricity
furnished by the Back-up Generator to the Premises and/or any equipment
exclusively serving the same within thirty (30) days after demand therefor.

 

EXHIBIT 6, PAGE 1



--------------------------------------------------------------------------------

Exhibit 7

Tenant’s Hazardous Materials

As of: July 11, 2014

 

Chemical Name

  

Location (i.e. Biology Lab,
Bioanalytical Lab, etc.) *

  

Supplier (VWR, Fisher, Qiagen, etc.)

10x phosphate buffered saline    Bio-Lab Bench    EMD 1M NaOH    Formulation Lab
   1-methylimidazole    Formulation Lab    Alfa Aesar 4-(2 hydrozy
ethyl)-1-Piperazineethanesulfonic acid    Bio-lab II (FCC)    Fisher Scientific
5-sulphosalicylic acid dihydrate    Bio-lab II (Bench)    EMD chemicals Acetic
Acid, Glycial    Formulation Lab    J.T. Baker Acetone    Formulation Lab    BDH
Acetonitrile    Formulation Lab    VWR Acetonitrile    Formulation Lab    VWR
(BDH) Acetonitrile    Formulation Lab    B&J Agarose, ultrapure    Bio-lab II
(FCC)    Invitrogen Akt Inhibitor X    cold box - BioLab I    Calbiochem
Ammonium acetate (HPLC)    Formulation Lab    EMD Ammonium Chloride    Bio-lab
II (Bench)    Sigma-Aldrich Ammonium Hydroxide    Formulation Lab    BDH
Ammonium persulfate (APS)    Biolab Chemical hood cabinet (Bases)    Fisher
Scientific

 

EXHIBIT 7, PAGE 1



--------------------------------------------------------------------------------

Beta-mercaptoethanol    cold box - BioLab I    Calbiochem Beta-mercaptoethanol,
48.7%    Bio-lab I Bench    Promega Bromophenol blue, sodium salt    Bio-lab II
(Bench)    RICCA Buffer RLT    Bio-lab I Bench    Qiagen Buffer RLT lysis buffer
   Formulation Lab    Qiagen Buffer RPE    Bio-lab I Bench    Qiagen Buffer RW1
   Bio-lab I Bench    Qiagen Buffer, pH 10    Formulation Lab    VWR Buffer, pH
4    Formulation Lab    VWR Buffer, pH 7    Formulation Lab    VWR Calcium
chloride dihydrate    Bio-lab II (FCC)    Fisher Scientific Calcium Chloride,
anhydrous    Bio-lab II (Bench)    Sigma-Aldrich Chloroform    Bio-lab II (FCC)
   IBI Sciences Chloroform    Formulation Lab    EMD Chloroform    Formulation
Lab    EMD Chloroform    Formulation Lab    EMD Cholesterol    Bio-lab II (FCC)
   Alfa Aesar Citric acid, monohydrate    Formulation Lab    EMD chemicals
Cobalt chloride, 6-hydrate    Bio-lab II (Bench)    Mallinckrodt Collagen, Type
III    Bio-lab II (Bench)    Sigma-Aldrich Coomassie brilliant blue    Bio-lab
II (Bench)    MP biomedicals Crystal violet    Bio-lab II (Bench)    Fisher
Scientific deferoxamine mesylate    cold box - BioLab I    Calbiochem D-glucose
monohydrate    Bio-lab II (FCC)    AMRESCO

 

EXHIBIT 7, PAGE 2



--------------------------------------------------------------------------------

D-glucose monohydrate    Bio-lab II (FCC)    Fluka Dichloromethane   
Formulation Lab    EMD Dimethylfulphoxide (DMSO)    Bio-lab II (FCC)    EMD
Chemicals Dimethylsulfoxide    Bio-lab I Bench    Calbiochem Dimethylsulfoxide
   Bio-Lab Bench    Electronic Microscope Science Dnase solution    Formulation
Lab    Promega Dnase Stop Solution (DSA)    Bio-lab I Bench    Promega
Dulbecco’s Modified Eagle Medium    cold box - BioLab I    HyClone

EDTA (Ethylenediamine tetraacetic acid-disodium salt)

   Bio-lab II (FCC)    Fisher Scientific

EDTA (Ethylenediamine tetraacetic acid-disodium salt), 0.5M

   Bio-lab I Bench    GrowCells Ethanol 200 proof    Formulation Lab    EMD
chemicals Ethyl acetate    Formulation Lab    EMD Ethyl Alchohol, absolute   
Formulation Lab    Acros Ethyl Alcohol, 200 proof    Bio-lab II (FCC)    Acros
Organics Ethylene glycol-bis(2-amino ethyl ether)    Bio-lab II (Bench)   
Sigma-Aldrich Formic Acid    Formulation Lab    Acros Formic acid (>98% purity)
   Formulation Lab    Acros forskolin    cold box - BioLab I    MP Biomedicals
Geneticin    Formulation Lab    Invitrogen Corpo. Glycerol    Bio-lab II (FCC)
   Fisher Scientific Glycine    Bio-lab II (Bench)    Fisher Scientific
Guanidine HCL    Formulation Lab    EMD chemicals Guanidine thiocynate+Phenol
solution    Formulation Lab    Qiagen

 

EXHIBIT 7, PAGE 3



--------------------------------------------------------------------------------

guanidinium isothiocyanate    Bio-lab I Bench    EMD Hexafluoro-2-propanol   
Formulation Lab    J.T. Baker Hexafluoro-2-propanol    Formulation Lab   
J.T.Baker Hexane UV (60%)    Formulation Lab    B&J Hexylamine    Formulation
Lab    Aldrich hoechst 33258    cold box - BioLab I    Acros Organics
Hydrochloric Acid    Formulation Lab    Acros Hydrochloric Acid, 1 N   
Formulation Lab    BDH Isopropanol    Formulation Lab    Acros Isopropyl Alcohol
   Bio-lab II (FCC)    BDH/VWR Isopropyl alcohol    Formulation Lab    BDH
Magnesium Chloride    Bio-lab II (FCC)    Fisher Scientific Magnesium sulfate
heptahydrate    Bio-lab II (Bench)    Sigma-Aldrich Magnesium Sulfate, anhydrous
   Bio-lab II (FCC)    BDH/VWR Manganese (II) Chloride    Bio-lab I Bench   
AlfaAesar manganese chloride, 0.09M    Bio-lab I Bench    Promega Methanol   
Bio-lab II (FCC)    BDH/VWR Methanol    Formulation Lab    Methanol   
Formulation Lab    Methanol    Formulation Lab    B&J Minimum Essential Medium,
Eagle    cold box - BioLab I    ATCC N,N-dimethylbutylamine    Formulation Lab
   Aldrich N,N-dimethylfomamide    Formulation Lab    VWR (BDH)

 

EXHIBIT 7, PAGE 4



--------------------------------------------------------------------------------

Nobel Agar    Bio-Lab Bench    Sigma Nonidet    Bio-lab II (Bench)    US
Biological Optim-MEM    cold box - BioLab I    invitrogen paraformaldehyde   
Bio-lab I Bench    AlfaAesar Paraformaldehyde    Bio-Lab Bench    Electronic
Microscope Science PEG 400 (100%) [(Poly(ethyleneglycol))4000]    Formulation
Lab    Emerald biosystems pH Electrode storage solution    Formulation Lab   
Symphony Phenol    Formulation Lab    EMD Phenol Red Solution    Bio-lab I Bench
   Sigma Phenol:Chloroform (1:1)    Formulation Lab    EMD phosphate buffered
saline   

cell culture room; cold box - BioLab I

   CellGro Piperidine    Formulation Lab    Sigma PMSF (Phenylmethyl sulfonyl
fluoride)    Bio-lab II (Bench)    Thermoscientific Polysorbate 20 NF   
Formulation Lab    J.T.Baker Ponseau S    Bio-lab II (Bench)    Fisher
Scientific potassium acetate    Bio-lab I Bench    Calbiochem Potassium Chloride
   Bio-lab II (FCC)    Fisher Scientific Potassium hydrogen carbonate    Bio-lab
II (Bench)    Sigma-Aldrich Potassium Hydroxide solution (1N)   

Biolab Chemical hood cabinet (Bases)

   BDH/VWR Potassium phosphate monobasic    Bio-lab II (Bench)    Sigma-Aldrich
Potassium phosphate, monobasic, crystal NF    Formulation Lab    J.T.Baker
Protogel    Bio-Lab Bench    National Diagnosis

 

EXHIBIT 7, PAGE 5



--------------------------------------------------------------------------------

Reagent Alcohol, absolute    Bio-lab II (FCC)    Reagent Alcohol, Absolute   
Formulation Lab    Mallinckrodt Chem. Retinol All trans    Formulation Lab   
M.P. Biomedicals RNA lysis buffer    Formulation Lab    Promega RNA Lysis Buffer
(RLA)    Bio-lab I Bench    Promega RNA Wash Solution (RWA)    Bio-lab I Bench
   Promega RPMI-1640 Medium    cold box - BioLab I    HyClone Sodium acetate
trihydrate    Bio-lab II (FCC)    Fisher Scientific Sodium Azide    Bio-lab II
(Bench)    Sigma-Aldrich Sodium bicarbonate    Bio-lab II (FCC)    EMD Chemicals
Sodium Chloride    Bio-lab II (Bench)    Sigma-Aldrich Sodium Chloride   
Formulation Lab    Fisher Scientific Sodium Chloride, 5M    Bio-lab I Bench   
Rockland Sodium Dodecyl sulfate (SDS)    Bio-lab II (Bench)    Fisher Scientific
Sodium Fluoride    Bio-lab II (Bench)    CROS organics Sodium Hydroxide   
Formulation Lab    Fisher Sodium Hydroxide, 1 N    Formulation Lab    Acros
Sodium Orthovanadate    Bio-lab II (FCC)    Alexis Sodium Phosphate    Bio-lab
II (FCC)    Omnipur Sodium Phosphate    Formulation Lab    J.T. Baker Sodium
Phosphate, dibasic, anhydrous    Formulation Lab    Mallinckrodt Chem. Sodium
Phosphate, monobasic, monohydrate    Formulation Lab    J.T.Baker Succinic acid
   Bio-lab II (FCC)    Acros Organics

 

EXHIBIT 7, PAGE 6



--------------------------------------------------------------------------------

Succinic acid, disodium salt, 99% anhydrous    Formulation Lab    Acros Sucrose
   Bio-lab II (FCC)    Fisher Scientific Sucrose NF    Formulation Lab   
J.T.Baker Sucrose, Low endotoxin    Formulation Lab    EMD chemicals
Tetrahydrofuran    Formulation Lab    J.T. Baker Tributylamine    Formulation
Lab    Aldrich Trichloroacetic Acid    Formulation Lab    BDH Tricine    Bio-lab
II (Bench)    Sigma-Aldrich Triethylamine    Formulation Lab    J.T. Baker
Triethylammonium Acetate    Formulation Lab    CALBIOCHEM Triethylammonium
bicarbonate    Formulation Lab    SIGMA Tris, ultrapure    Bio-lab II (FCC)   
MP Biomedicals TRIS-EDTA buffer    Formulation Lab    EMD Tris-HCl
[Tris(hydroxymethyl) aminomethane]; 1M    Bio-lab I Bench    TekNova Tri-sodium
citrate 5,5-hydrate    Formulation Lab    EMD chemicals Triton X-100   
Formulation Lab    EMD Trizol Reagent    cold box - BioLab I    invitrogen
Tromethamine, USP    Formulation Lab    J.T.Baker Trypan blue    Bio-lab II
(Bench)    MP biomedicals Tween-20    Bio-lab II (FCC)    Fisher Scientific
Yellow Core Buffer    Bio-lab I Bench    Promega

 

EXHIBIT 7, PAGE 7



--------------------------------------------------------------------------------

EXHIBIT 8

RULES AND REGULATIONS

 

A. General

 

  1. Tenant and its employees shall not in any way obstruct the sidewalks,
halls, stairways, or exterior vestibules of the Building, and shall use the same
only as a means of passage to and from their respective offices.

 

  2. Corridor doors, when not in use, shall be kept closed.

 

  3. Areas used in common by tenants shall be subject to such reasonable
regulations as are posted therein.

 

  4. No companion animals, except Seeing Eye dogs, shall be brought into or kept
in, on or about the Premises or Common Areas; provided however, the foregoing
restriction shall not apply to any laboratory animals used by Tenant in
connection with its research and development activities.

 

  5. Alcoholic beverages (without Landlord’s prior written consent, which shall
not be unreasonably withheld, delayed, or conditioned), illegal drugs or other
illegal controlled substances are not permitted in the Common Areas, nor will
any person under the influence of the same be permitted in the Common Areas.
Landlord reserves the right to exclude or expel from the Building any persons
who, in the judgment of the Landlord, is under the influence of alcohol or
drugs, or shall do any act in violation of the rules and regulations of the
Building.

 

  6. No firearms or other weapons are permitted in the Common Areas.

 

  7. No fighting or “horseplay” will be tolerated at any time in the Common
Areas.

 

  8. Tenant shall not cause any unnecessary janitorial labor or services in the
Common Areas by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

 

  9. Smoking and discarding of smoking materials by Tenant and/or any Tenant
Party is permitted only in exterior locations designated by Landlord. Tenant
will instruct and notify its employees and visitors of such policy.

 

  10. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes

 

  11. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusement devices and machines
for sale of beverages food, candy, cigarettes or other goods), except for those
vending machines or similar devices which are for the sole and exclusive use of
tenant’s employees.

 

EXHIBIT 8, PAGE 1



--------------------------------------------------------------------------------

  12. Canvassing, soliciting, and peddling in or about the Building is
prohibited. Tenant, its employees, agents and contractors shall cooperate with
said policy, and Tenant shall cooperate and use best efforts to prevent the same
by Tenant’s invitees.

 

  13. Fire protection and prevention practices implemented by the Landlord from
time to time in the Common Areas, including participation in fire drills, must
be observed by Tenant at all times.

 

  14. Except as provided for in the Lease, no signs, advertisements or notices
shall be painted or affixed on or to any windows, doors or other parts of the
Building that are visible from the exterior of the Building unless approved in
writing by the Landlord.

 

  15. The restroom fixtures shall be used only for the purpose for which they
were constructed and no rubbish, ashes, or other substances of any kind shall be
thrown into them. Tenant will bear the expense of any damage resulting from
misuse.

 

  16. Tenant will not interfere with or obstruct any perimeter heating, air
conditioning or ventilating units.

 

  17. Tenant shall utilize the pest control service designated by Landlord to
control pests in the Premises. Except as included in Landlord’s Services,
tenants shall bear the cost and expense of such pest control services.

 

  18. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements of the
Building.

 

  19. Tenants shall not use more than its proportionate share of telephone lines
available to service the Building.

 

  20. Tenants shall not perform improvements or alterations within the Building
or their Premises, if the work has the potential of disturbing the fireproofing
which has been applied on the surfaces of structural steel members, without the
prior written consent of Landlord, if applicable.

 

  21. Tenant shall manage its waste removal and janitorial program, at its sole
cost and expense, keeping any recyclables, garbage, trash, rubbish and refuse in
vermin- proof containers for Tenants sole use within the Landlord designated
area until removed with all work to be performed during non-business hours.

 

  22. Lab operators who travel outside lab space must abide by the “one glove
rule” and remove lab coats where predetermined. For the avoidance of doubt, the
“one glove rule” is intended to ensure that lab personnel use an ungloved hand
to touch common area surfaces.

 

EXHIBIT 8, PAGE 2



--------------------------------------------------------------------------------

  23. Chemical lists and MSDS sheets must be readily available at the entrance
to each lab area. In the event of an emergency, first responders will require
this information in order to properly evaluate the situation.

 

  24. Tenant shall provide Landlord, in writing, the names and contact
information of two (2) representatives authorized by Tenant to request Landlord
services, either billable or non-billable and to act as a liaison for matters
related to the Premises.

 

  25. Parking of any trailers, trucks, motor homes, or unregistered vehicles in
the parking lots is prohibited.

 

B. Access & Security

 

  1. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during the hours Landlord may deem advisable for the
adequate protection of the Property. Use of the Building and the leased premises
before 8 AM or after 6 PM, or any time during Saturdays, Sundays or legal
holidays shall be allowed only to persons with a key/card key to the Building or
guests accompanied by such persons. Any persons found in the Building after
hours without such keys/card keys are subject to the surveillance of building
staff.

 

  2. Tenant shall not place any additional lock or locks on any exterior door in
the Premises or Building or on any door in the Building core within the
Premises, including doors providing access to the telephone and electric closets
and the slop sink, without Landlord’s prior written consent. A reasonable number
of keys to the locks on the doors in the Premises shall be furnished by Landlord
to Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made. All keys shall be returned to landlord at the expiration or earlier
termination of this Lease.

 

  3. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

 

  4. Tenant acknowledges that Property security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Common Areas. Accordingly, Tenant agrees to cooperate and cause its
employees, contractors, and other representatives to cooperate fully with
Landlord in the implementation of any reasonable security procedures concerning
the Common Areas.

 

  5. Tenant and its employees, agents, contractors, invitees and licensees are
limited to the Premises and the Common Areas. Tenants and its employees, agents,
contractors, invitees and licensees may not enter other areas of the Project
(other than the Common Areas) except when accompanied by an escort from the
Landlord.

 

EXHIBIT 8, PAGE 3



--------------------------------------------------------------------------------

C. Shipping/Receiving

 

  1. Dock areas for the Building shall not be used for storage or staging by
Tenant.

 

  2. In no case shall any truck or trailer be permitted to remain in a loading
dock area for more than 45 minutes.

 

  3. There shall not be used in any Common Area, either by Tenant or by delivery
personnel or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and sole guards.

 

  4. Lab operators carrying any lab related materials may only travel within the
Premises and to and from the loading dock.

 

  5. Any dry ice brought into the building must be delivered through the loading
dock.

 

  6. All nitrogen tanks must travel through the loading dock and should never be
left unattended outside of the Premises.

 

EXHIBIT 8, PAGE 4



--------------------------------------------------------------------------------

EXHIBIT 9

TENANT WORK INSURANCE SCHEDULE

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant (which, for the avoidance
of doubt, does not include Landlord’s Work), the following insurance coverages:

(1) Property Insurance. “All-Risk” or “Special” Form property insurance, and/or
Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises. Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above. Property policy shall also include coverage for Plate
Glass, where required by written contract.

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders risk policy with limits adequate for the project, and
evidencing the additional insureds as required in the Lease.

(2) Liability Insurance. General Liability, Umbrella/Excess Liability, Workers
Compensation and Auto Liability coverage as follows:

 

(a)   General Liability    $1,000,000 per occurrence      $1,000,000 personal &
advertising injury      $2,000,000 products/completed operations aggregate     
$2,000,000 general aggregate

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project. Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

 

(b)   Auto Liability    $1,000,000 combined single limit (Any Auto) for bodily
injury and property damage, hired and non-owned cover. (c)   Workers
Compensation    Statutory Limits   Employers Liability    $1,000,000 each
accident      $1,000,000 each employee      $1,000,000 policy limit

 

EXHIBIT 9, PAGE 1



--------------------------------------------------------------------------------

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

 

(d)   Umbrella/Excess Liability    $3,000,000 per occurrence      $3,000,000
aggregate

(e) Environmental Insurance – To the extent required by Landlord Contractors’
commercial general liability/umbrella insurance policy(ies) shall include
Landlord and Landlord’s designees as additional insureds’, and shall include a
primary non-contributory provision. Liability policy shall contain a clause that
the insurer may not cancel or materially change coverage without first giving
Landlord thirty (30) days prior written notice, except cancellation for
non-payment of premium, in which ten (10) days prior written notice shall be
required.

(3) Deductibles. If any of the above insurances have deductibles or self insured
retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

All of the insurance policies required in this Exhibit D shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A and a financial size category of not less than
VII. Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

EXHIBIT 9, PAGE 2



--------------------------------------------------------------------------------

EXHIBIT 10

FORM OF SNDA

MassMutual Loan No.        

Massachusetts Mutual Life Insurance Company

c/o Cornerstone Real Estate Advisers

One Financial Plaza

Hartford, Connecticut 06103

Attention: Mortgage Loan Administration

Re:                      [Insert Property name and location]

The undersigned,                                         , (“Tenant”)
understands that Massachusetts Mutual Life Insurance Company (“Lender”) has made
or will be making a loan (the “Loan”) to                      (“Landlord”)
secured by a mortgage or deed of trust (the “Mortgage”) encumbering the real
property (the “Property”) described in Exhibit A, attached hereto and made a
part hereof. Tenant and Landlord entered into a lease agreement (the “Lease”)
dated                      by which Tenant leased from Landlord certain premises
commonly known as                      (the “Leased Premises”), and constituting
a portion of the Property. Tenant desires to be able to obtain the advantages of
the Lease and occupancy thereunder in the event of foreclosure of the Mortgage
and Lender wishes to have Tenant confirm the priority of the Mortgage over the
Lease.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:

 

1. Tenant hereby subordinates all of its right, title and interest under the
Lease to the lien, operation and effect of the Mortgage and any other mortgages
(as the same may be modified and/or extended from time to time) now or hereafter
in force against the Property, and to any and all existing and future advances
made under such Mortgage and any other mortgages.

 

2. In the event that Lender becomes the owner of the Property by foreclosure,
deed in lieu of foreclosure, or otherwise, Tenant agrees to unconditionally
attorn to Lender and to recognize it as the owner of the Property and the
Landlord under the Lease. The Lender agrees not to terminate the Lease or
disturb or interfere with Tenant’s possession of the Leased Premises during the
term of the Lease, or any extension or renewal thereof, so long as Tenant is not
in default under the Lease beyond applicable notice, grace and cure periods, if
any.

 

3. Lender and any other subsequent owner of the Property, whether through
foreclosure, deed in lieu of foreclosure, or any other means, or any other
transfer or means after a foreclosure or a deed in lieu of foreclosure (a
“Subsequent Owner”) shall not be:

 

  (a) Personally liable under the Lease, its liability being limited solely to
its ownership interest in the Property;

 

  (b) Liable for any act or omission of any prior landlord, including Landlord;

 

  (c) Subject to any offsets or defenses which Tenant might have against any
prior landlord, including Landlord;

 

  (d) Bound by any prepayment of rent or deposit, rental security or any other
sums deposited with any prior lessor, including Landlord, under the Lease,
unless actually received by Lender or Purchaser;

 

  (e) Bound by any agreement or modification of the Lease made without Lender’s
or Subsequent Owner’s prior written consent;

 

  (f) Bound to commence or complete any construction or to make any contribution
toward construction or installation of any improvements upon the Leased Premises
or the Property required under the Lease, including, without limitation, for any
expansion or rehabilitation of existing improvements thereon; or for the payment
of any tenant allowance or incentive, or for restoration of improvements
following any casualty not required to be insured under the Lease or for the
costs of any restorations in excess of any proceeds recovered under any
insurance required to be carried under the Lease; and

 

  (g) Bound by any radius restriction or other restriction on competition or use
beyond the Property.

 

4.

Tenant certifies to Lender that the Lease is presently in full force and effect
with no defaults thereunder by Landlord or by Tenant; the Lease is unmodified
except as indicated hereinabove; that the Lease term thereof has commenced and
the full rental is now accruing thereunder; that Tenant has accepted possession
of the Leased

 

EXHIBIT 10, PAGE 1



--------------------------------------------------------------------------------

  Premises and that any improvements required by the terms of the Lease to be
made by Landlord have been completed to the satisfaction of Tenant; that any
tenant allowances or other payments to be made by Landlord to Tenant have been
paid; that no rent under the Lease has been paid more than thirty (30) days in
advance of its due date; that the address for notices to be sent to Tenant is as
set forth in the Lease; and that Tenant has no charge, lien, claim or offset
under the Lease or otherwise, against rents or other charges due or to become
due thereunder.

 

5. Tenant agrees with Lender that from and after the date hereof, Tenant will
not enter into any agreements amending the Lease without Lender’s prior written
consent and that Tenant will not terminate or seek to terminate the Lease by
reason of any act or omission of the Landlord thereunder until Tenant shall have
given written notice, by certified mail, return receipt requested, of said act
or omission to Lender, which notice shall be addressed to Massachusetts Mutual
Life Insurance Company, c/o Cornerstone Real Estate Advisers, One Financial
Plaza, Hartford, Connecticut 06103, Attention: Mortgage Loan Servicing; with a
copy sent to: Cornerstone Real Estate Advisers, One Financial Plaza, Hartford,
Connecticut 06103, Attention: Paralegal, Finance Group, and for a reasonable
period of time shall have elapsed following the giving of such notice, during
which period Lender shall have the right, but not the obligation, to remedy such
act or omission.

 

6. Tenant covenants that it will not subordinate its interest in the Lease to
any other mortgage or deed of trust without Lender’s prior written consent.

 

7. Tenant agrees to commence paying all rents, revenues and other payments due
under the Lease directly to Lender after Lender notifies Tenant that Lender is
the owner and holder of the Loan and is invoking Lender’s rights under the Loan
documents to directly receive from Tenant all rents, revenues and other payments
due under the Lease. By making such payments to Lender, Landlord hereby
acknowledges and agrees that Tenant shall be deemed to have satisfied all such
payment obligations to Landlord under the Lease.

 

8. This agreement shall inure to the benefit of Lender’s affiliates, agents,
co-investors, co-lenders and participants, and each of their respective
successors and assigns (each a “Lender Party” and collectively, the “Lender
Parties”).

 

9. This agreement shall inure to the benefit of and shall be binding upon
Tenant, Landlord and Lender, and each of their respective heirs, personal
representatives, executors, administrators, successors and assigns. This
agreement may not be altered, modified or amended except in writing signed by
all of the parties hereto. In the event any one or more of the provisions
contained in this agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this agreement, but this agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. This agreement shall be governed by and construed
according to the laws of the state where the Property is located, with regard
for conflicts of laws rules. This agreement may be executed in multiple
counterparts, each of which shall constitute an original agreement, and all of
which shall together constitute one and the same agreement.

 

EXHIBIT 10, PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the      day
of             , 20    .

 

TENANT: [INSERT NAME OF TENANT]   By  

 

    Name:     Title: LANDLORD: [INSERT NAME OF LANDLORD]   By:  

 

    Name:     Title: LENDER: MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:
Cornerstone Real Estate Advisers LLC, its authorized agent   By:  

 

    Name:     Title:

 

EXHIBIT 10, PAGE 3



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS FORMS TO BE USED FOR

SUBORDINATION NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

STATE OF    )    ) ss. COUNTY OF    )

On this, the      day of              20    , before me, the undersigned party,
personally appeared                              who acknowledged
himself/herself to be a                      of                             ,

a                     , and that he/she as such                     , being
authorized to do so, executed the foregoing Lease Subordination, Non-disturbance
and Attornment Agreement for the purposes therein contained by signing the name
of                      by himself/herself as a                     .

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public My Commission Expires:

 

EXHIBIT 10, PAGE 4